Exhibit 10.3

INTERCREDITOR AGREEMENT

dated as of May 11, 2015 between

Toronto Dominion (Texas) LLC,

as Priority Lien Agent,

and

Morgan Stanley Senior Funding, Inc.,

as Second Lien Collateral Trustee

 

 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE TERM LOAN CREDIT
AGREEMENT DATED AS OF MAY 11, 2015, AMONG W&T OFFSHORE, INC., AS THE BORROWER,
MORGAN STANLEY SENIOR FUNDING, INC. AS SECOND LIEN ADMINISTRATIVE AGENT AND THE
LENDERS PARTY THERETO FROM TIME TO TIME, (B) THE FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF NOVEMBER 8, 2013, AS AMENDED, SUPPLEMENTED,
RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME, AMONG W&T OFFSHORE, INC., THE
LENDERS PARTY THERETO FROM TIME TO TIME AND TORONTO DOMINION (TEXAS), LLC, AS
ADMINISTRATIVE AGENT, (C) THE OTHER LOAN DOCUMENTS REFERRED TO IN SUCH TERM LOAN
CREDIT AGREEMENT AND (D) THE OTHER LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT
AGREEMENT.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS  

Section 1.01

 

Construction; Certain Defined Terms

     1   ARTICLE II    LIEN PRIORITIES  

Section 2.01

 

Relative Priorities

     16  

Section 2.02

 

Prohibition on Marshalling, Etc

     18  

Section 2.03

 

No New Liens

     18  

Section 2.04

 

Similar Collateral and Agreements

     19  

Section 2.05

 

No Duties of Priority Lien Agent

     19  

Section 2.06

 

No Duties of Second Lien Collateral Trustee

     20   ARTICLE III    ENFORCEMENT RIGHTS; PURCHASE OPTION  

Section 3.01

 

Limitation on Enforcement Action

     21  

Section 3.02

 

Standstill Periods; Permitted Enforcement Action

     23  

Section 3.03

 

Insurance

     25  

Section 3.04

 

Notification of Release of Collateral

     26  

Section 3.05

 

No Interference; Payment Over

     26  

Section 3.06

 

Purchase Option

     29   ARTICLE IV    OTHER AGREEMENTS  

Section 4.01

 

Release of Liens; Automatic Release of Second Liens and Third Liens

     31  

Section 4.02

 

Certain Agreements With Respect to Insolvency or Liquidation Proceedings

     32  

Section 4.03

 

Reinstatement

     40  

Section 4.04

 

Refinancings; Additional Second Lien Debt; Initial Third Lien Indebtedness;
Additional Third Lien Debt

     40  

Section 4.05

 

Amendments to Second Lien Documents and Third Lien Documents

     42  

Section 4.06

 

Legends

     43  

Section 4.07

 

Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor

     43  

Section 4.08

 

Postponement of Subrogation

     43  

Section 4.09

 

Acknowledgment by the Secured Debt Representatives

     44   ARTICLE V    GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY
INTERESTS  

Section 5.01

 

General

     44  

Section 5.02

 

Deposit Accounts

     46   ARTICLE VI    APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS  

Section 6.01

 

Application of Proceeds

     46  

Section 6.02

 

Determination of Amounts

     47  

 

i



--------------------------------------------------------------------------------

ARTICLE VII    NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;    CONSENT OF
GRANTORS; ETC.  

Section 7.01

No Reliance; Information

  47  

Section 7.02

No Warranties or Liability

  48  

Section 7.03

Obligations Absolute

  49  

Section 7.04

Grantors Consent

  49   ARTICLE VIII    REPRESENTATIONS AND WARRANTIES  

Section 8.01

Representations and Warranties of Each Party

  50  

Section 8.02

Representations and Warranties of Each Representative

  50   ARTICLE IX    MISCELLANEOUS  

Section 9.01

Notices

  50  

Section 9.02

Waivers; Amendment

  51  

Section 9.03

Actions Upon Breach; Specific Performance

  51  

Section 9.04

Parties in Interest

  52  

Section 9.05

Survival of Agreement

  52  

Section 9.06

Counterparts

  53  

Section 9.07

Severability

  53  

Section 9.08

Governing Law; Jurisdiction; Consent to Service of Process

  53  

Section 9.09

WAIVER OF JURY TRIAL

  53  

Section 9.10

Headings

  54  

Section 9.11

Conflicts

  54  

Section 9.12

Provisions Solely to Define Relative Rights

  54  

Section 9.13

Certain Terms Concerning the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee

  54  

Section 9.14

Certain Terms Concerning the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee

  55  

Section 9.15

Authorization of Secured Agents

  55  

Section 9.16

Further Assurances

  55  

Section 9.17

Relationship of Secured Parties

  55  

Section 9.18

Third Lien Provisions

  56  

Annex and Exhibits

 

Annex I

Exhibit A

Form of Priority Confirmation Joinder

Exhibit B

Security Documents

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT, dated as of May 11, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between TORONTO DOMINION (TEXAS), LLC, as administrative agent for
the Priority Lien Secured Parties referred to herein (in such capacity, and
together with its successors and assigns in such capacity, the “Original
Priority Lien Agent”) and Morgan Stanley Senior Funding, Inc., as administrative
agent for the Second Lien Secured Parties referred to herein (in such capacity,
and together with its successors in such capacity, the “Original Second Lien
Collateral Trustee”).

Reference is made to (a) the Priority Credit Agreement (defined below) and
(b) the Term Loan Credit Agreement (defined below) governing the Second Lien
Notes (defined below).

From time to time following the date hereof, W&T OFFSHORE, INC., a Texas
corporation (together with its successors and assigns, “W&T”) may (i) incur
Additional Second Lien Obligations (each defined below) to the extent permitted
by the Secured Debt Documents (as defined below); in connection with the Term
Loan Credit Agreement and any Additional Second Lien Obligations, W&T and
certain Grantors (defined below), the Second Lien Administrative Agent (defined
below), and the Second Lien Collateral Trustee (defined below) have entered into
the Second Lien Collateral Trust Agreement (defined below) and (ii) incur
Initial Third Lien Obligations and Additional Third Lien Obligations (each as
defined below) to the extent permitted by the Secured Debt Documents (as defined
below); in connection with the Initial Third Lien Obligations, W&T and certain
of its subsidiaries and the Third Lien Collateral Trustee (defined below) shall,
concurrently with the incurrence of such Additional Third Lien Obligations,
enter into a Third Lien Collateral Trust Agreement (defined below).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Priority Lien Agent (for itself and on behalf of the Priority
Lien Secured Parties) and the Second Lien Collateral Trustee (for itself and on
behalf of the Second Lien Secured Parties) agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

(b) All terms used in this Agreement that are defined in Article 1, 8 or 9 of
the New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the New York UCC, such term shall have the meaning assigned to it in Article
9 of the New York UCC.

 

1



--------------------------------------------------------------------------------

(c) Unless otherwise set forth herein, all references herein to (i) the Second
Lien Collateral Trustee shall be deemed to refer to the Second Lien Collateral
Trustee in its capacity as collateral trustee under the Second Lien Collateral
Trust Agreement and (ii) the Third Lien Collateral Trustee shall be deemed to
refer to the Third Lien Collateral Trustee in its capacity as collateral trustee
under the Third Lien Collateral Trust Agreement.

(d) As used in this Agreement, the following terms have the meanings specified
below:

“Accounts” has the meaning assigned to such term in Section 3.01(a).

“Additional Second Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that
neither the Term Loan Credit Agreement nor any Second Lien Substitute Facility
shall constitute an Additional Second Lien Debt Facility at any time.

“Additional Second Lien Documents” means the Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.

“Additional Second Lien Obligations” means, with respect to any Grantor, any
obligations such Grantor owes to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.

“Additional Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Second Lien Debt who maintains the transfer register for such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Second Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Second Lien Debt outstanding at such time; provided that the Term Loan
Second Lien Secured Parties shall not be deemed Additional Second Lien Secured
Parties.

“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by W&T or any other Grantor creating (or purporting to
create) a Lien upon the Second Lien Collateral in favor of the Additional Second
Lien Secured Parties.

“Additional Third Lien Debt Facility” means any Indebtedness for which the
requirements of Section 4.04(b) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document; provided that no
Third Lien Substitute Facility shall constitute an Additional Third Lien Debt
Facility at any time.

“Additional Third Lien Documents” means the Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.

 

2



--------------------------------------------------------------------------------

“Additional Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.

“Additional Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustee, agent or other representative of the holders of
any Series of Third Lien Debt who maintains the transfer register for such
Series of Third Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Additional Third Lien Document and each
other holder of, or obligee in respect of, any holder or lender pursuant to any
Series of Third Lien Debt outstanding at such time.

“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by W&T or any other Grantor creating (or purporting to
create) a Lien upon the Third Lien Collateral in favor of the Additional Third
Lien Secured Parties (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Third Lien
Substitute Facility).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

“Bank Product” means each and any of the following bank services and products
provided to W&T or any other Grantor by any lender (or any Affiliate thereof)
under the Priority Credit Agreement who is entitled to the benefits of the
security under any Priority Lien Documents: (1) commercial credit cards;
(2) stored value cards; and (3) Treasury Management Arrangement (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Bank Product Obligations” means any and all obligations of W&T or any other
Grantor, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (3) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

3



--------------------------------------------------------------------------------

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.

“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt,
taken together, (b) in the case of Second Lien Debt, every Series of Second Lien
Debt, taken together and (c) in the case of Third Lien Debt, every Series of
Third Lien Debt, taken together.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting the Priority Lien Collateral, the Second Lien
Collateral and/or the Third Lien Collateral.

“Complete Discharge of Priority Lien Obligations” means the occurrence of all
the following:

(a) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all Priority Lien Debt (other than any undrawn letters of credit);

(c) discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien
Obligations;

(d) payment of Hedging Obligations constituting Priority Lien Obligations (and,
with respect to any particular Hedging Contract (as defined in the Priority
Credit Agreement as in effect on the date hereof), termination of such agreement
and payment in full in cash of all obligations thereunder or such other
arrangements as have been made by the counterparty thereto; and

(e) payment in full in cash of all other Priority Lien Obligations, including
without limitation, Bank Product Obligations, that are outstanding and unpaid at
the time the Priority Lien Debt is paid in full in cash (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);

provided that, if, at any time after the Complete Discharge of Priority Lien
Obligations has occurred, W&T enters into any Priority Lien Document evidencing
a Priority Lien Obligation which incurrence is not prohibited by the applicable
Secured Debt Documents, then such Complete Discharge of Priority Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Priority Lien Obligations (other than
with respect to any actions taken as a result of the occurrence of such first
Complete Discharge of Priority Lien Obligations), and, from and after the date
on which W&T designates such Indebtedness as Priority Lien Debt in accordance
with this Agreement, the obligations under such Priority Lien Document shall
automatically and without any further action be treated as Priority Lien
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth in this Agreement,
any Second

 

4



--------------------------------------------------------------------------------

Lien Obligations shall be deemed to have been at all times Second Lien
Obligations and at no time Priority Lien Obligations and any Third Lien
Obligations shall be deemed to have been at all times Third Lien Obligations and
at no time Priority Lien Obligations or Second Lien Obligations. For the
avoidance of doubt, a Replacement as contemplated by Section 4.04(a) shall not
be deemed to cause a Complete Discharge of Priority Lien Obligations.

“Credit Facilities” means, with respect to W&T or any of the Grantors, one or
more current or future debt facilities (including, without limitation, the
Priority Credit Agreement) indentures or commercial paper facilities with banks,
investment banks, insurance companies, trust companies, mutual funds, other
lenders, investors or any of the foregoing providing for revolving credit loans,
term loans, notes, debt securities, guarantees, receivables financing (including
through the sale of receivables to such lenders, or to special purpose entities
formed to borrow from (or sell such receivables to) such lenders against such
receivables), letters of credit, bankers’ acceptances, or other borrowings, in
each case, as amended, restated, modified, renewed, refunded, replaced or
refinanced (in each case, without limitation as to amount), in whole or in part,
from time to time and any agreements and related documents governing
indebtedness or other obligations incurred to refinance amounts then outstanding
or permitted to be outstanding, (whether upon or after termination or otherwise)
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time

“DIP Financing” has the meaning assigned to such term in Section 4.02(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).

“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(a) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all Priority Lien Debt (other than any undrawn letters of credit and
other than (without duplication) Excess Priority Lien Obligations);

(c) discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien
Obligations;

(d) payment of Hedging Obligations constituting Priority Lien Obligations (and,
with respect to any particular Hedging Contract (as defined in the Priority
Credit Agreement as in effect on the date hereof), termination of such agreement
and payment in full in cash of all obligations there under or such other
arrangements as have been made by the counterparty thereto; and

(e) payment in full in cash of all other Priority Lien Obligations (other than
Excess Priority Lien Obligations), including without limitation, Bank Product
Obligations, that are outstanding and unpaid at the time the Priority Lien Debt
is paid in full in cash (other than Excess Priority Lien Obligations and any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at or prior to such time);

 

5



--------------------------------------------------------------------------------

provided that, if at any time after the Discharge of Priority Lien Obligations
has occurred, W&T enters into any Priority Lien Document evidencing a Priority
Lien Obligation which incurrence is not prohibited by the applicable Secured
Debt Documents, then such Discharge of Priority Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Priority Lien Obligations (other than with respect to
any actions taken as a result of the occurrence of such first Discharge of
Priority Lien Obligations), and, from and after the date on which W&T designates
such Indebtedness as Priority Lien Debt in accordance with this Agreement, the
obligations under such Priority Lien Document shall automatically and without
any further action be treated as Priority Lien Obligations for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth in this Agreement, any Second Lien Obligations
shall be deemed to have been at all times Second Lien Obligations and at no time
Priority Lien Obligations and any Third Lien Obligations shall be deemed to have
been at all times Third Lien Obligations and at no time Priority Lien
Obligations or Second Lien Obligations. For the avoidance of doubt, a
Replacement as contemplated by Section 4.04(a) shall not be deemed to cause a
Discharge of Priority Lien Obligations.

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

(a) payment in full in cash of the principal of and interest and premium (if
any) on all Second Lien Debt;

(b) payment in full in cash of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);

provided that, if at any time after the Discharge of Second Lien Obligations has
occurred, W&T enters into any Second Lien Document evidencing a Second Lien
Obligation which incurrence is not prohibited by the applicable Secured Debt
Documents, then such Discharge of Second Lien Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement with respect to
such new Second Lien Obligations (other than with respect to any actions taken
as a result of the occurrence of such first Discharge of Second Lien
Obligations), and, from and after the date on which W&T designates such
Indebtedness as Second Lien Debt in accordance with this Agreement, the
obligations under such Second Lien Document shall automatically and without any
further action be treated as Second Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth in this Agreement and any Third Lien Obligations shall
be deemed to have been at all times Third Lien Obligations and at no time Second
Lien Obligations. For the avoidance of doubt, a Replacement as contemplated by
Section 4.04(a) shall not be deemed to cause a Discharge of Second Lien
Obligations.

“Disposition” shall mean any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.

“Excess Priority Lien Obligations” means Obligations constituting Priority Lien
Obligations for the principal amount of indebtedness (including letters of
credit and reimbursement obligations) under the Priority Credit Agreement and/or
any other Credit Facility pursuant to which Priority Lien Debt has been issued
to the extent that such Obligations for principal, letters of credit and
reimbursement obligations are in excess of the amount in clause (a) of the
definition of “Priority Lien Cap” plus interest, premium, if any, and fees
related to such excess principal amount.

“Excluded Assets” means (i) cash, certificates of deposit, deposit accounts,
money market accounts or other such liquid assets to the extent that such cash,
certificate of deposit, deposit account,

 

6



--------------------------------------------------------------------------------

money market account or other such liquid assets are on deposit or maintained
with the Priority Lien Agent or any other holder of Priority Lien Obligations to
cash collateralize letters of credit constituting Priority Lien Obligations
rather than generally to the holders of the Priority Lien Obligations or to the
Priority Lien Collateral Agent for the benefit of the holders of Priority Lien
Obligations as a whole, (ii) any governmental approval, license or permit that
by its terms or by operation of law or regulation would be void, voidable,
terminable or revocable if mortgaged, pledged or assigned under the terms of the
Security Documents, (iii) Capital Stock in excess of 65% of the voting Capital
Stock in Subsidiaries that are (a) FSHCOs (as defined in the Term Loan Credit
Agreement) or (b) Foreign Subsidiaries (as defined in the Term Loan Credit
Agreement) that are CFCs (as defined in the Term Loan Credit Agreement) or are
disregarded entities that own Capital Stock in CFCs and (iv) other property or
assets of W&T or any Grantor that are not required to be subject to a Lien
securing the Priority Lien Obligations pursuant to the Priority Lien Documents
except to the extent that such property or assets are subject to a Priority Lien
generally in favor of all holders of Priority Lien Obligations.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Grantor” means W&T, each other subsidiary of W&T that shall have granted any
Lien in favor of any of the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee on any of its assets or properties
to secure any of the Secured Obligations.

“Hedging Obligations” means, with respect to any Grantor, the obligations of
such Grantor owed to any lender (or Affiliate thereof) under the Priority Credit
Agreement who is entitled to the benefits of the security under the Priority
Lien Documents under:

(a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements entered into with one or more financial institutions and other
arrangements or agreements designed to protect such Grantor or any subsidiary
thereof entering into the agreement against fluctuations in interest rates with
respect to indebtedness incurred;

(b) foreign exchange contracts and currency protection agreements entered into
with one or more financial institutions and designed to protect such Grantor or
any subsidiary thereof entering into the agreement against fluctuations in
currency exchange rates with respect to indebtedness incurred;

(c) any commodity futures contract, commodity option or other similar agreement
or arrangement designed to protect against fluctuations in the price of
commodities used, produced, processed or sold by that Grantor or any subsidiary
thereof at the time; and

(d) other agreements or arrangements designed to protect such Grantor against
fluctuations in interest rates, commodity prices or currency exchange rates.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, working
interests, overriding royalty and royalty interests, net profit interests and
production payment interests, including any reserved or residual interests of
whatever nature.

“Initial Third Lien Debt Facility” means Indebtedness secured by a Third Lien
for which the requirements of Section 4.04(c) of this Agreement have been
satisfied, as amended, restated, modified, renewed, refunded, restated,
restructured, increased, supplemented, replaced or refinanced in whole or in
part from time to time in accordance with each applicable Secured Debt Document.

 

7



--------------------------------------------------------------------------------

“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.

“Initial Third Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.

“Initial Third Lien Secured Parties” means, at any time, the Third Lien
Collateral Trustee, the trustees, agents and other representatives of the
holders of the Initial Third Lien Debt Facility (including any holders of notes
pursuant to supplements executed in connection with the issuance of Series of
Third Lien Debt under the Initial Third Lien Debt Facility) who maintains the
transfer register for such Third Lien Debt, the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Initial Third
Lien Document and each other holder of, or obligee in respect of, any Initial
Third Lien Obligations, any holder or lender pursuant to any Initial Third Lien
Document outstanding at such time; provided that the Additional Third Lien
Secured Parties shall not be deemed Initial Third Lien Secured Parties.

“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by W&T or any other Grantor creating (or purporting to
create) a Lien upon the Third Lien Collateral in favor of the Initial Third Lien
Secured Parties (including any such agreements, assignments, mortgages, deeds of
trust and other documents or instruments associated with any Third Lien
Substitute Facility).

“Insolvency or Liquidation Proceeding” means:

(a) any case commenced by or against W&T or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of W&T or any other Grantor, any receivership or assignment for the
benefit of creditors relating to W&T or any other Grantor or any similar case or
proceeding relative to W&T or any other Grantor or its creditors, as such, in
each case whether or not voluntary;

(b) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to W&T or any other Grantor, in each case whether or
not voluntary and whether or not involving bankruptcy or insolvency; or

(c) any other proceeding of any type or nature in which substantially all claims
of creditors of W&T or any other Grantor are determined and any payment or
distribution is or may be made on account of such claims.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, hypothecation, or encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any agreement to give a security interest therein
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

8



--------------------------------------------------------------------------------

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate even if such
interest is not enforceable, allowable or allowed as a claim in such
proceeding), premium (if any), fees, indemnifications, reimbursements, expenses
and other liabilities payable under the documentation governing any
Indebtedness.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Senior Vice President, any Vice President or any Assistant Vice
President of such Person.

“Officers’ Certificate” means a certificate signed on behalf of W&T by any
Officers of W&T.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any governmental authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, the lands covered thereby
and all rents, issues, profits, proceeds, products, revenues and other incomes
from or attributable to the Hydrocarbon Interests; (f) all tenements,
hereditaments, appurtenances and properties in any manner appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests; and (g) all
properties, rights, titles, interests and estates described or referred to
above, including any and all property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or property (excluding drilling rigs, automotive equipment or other
personal property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells (including those used for either
environmental sampling or remedial purposes), structures, fuel separators,
liquid extraction plants, plant compressors, pumps, pumping units, field
gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.

“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.

“Original Second Lien Collateral Trustee” has the meaning assigned to such term
in the preamble hereto.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.

 

9



--------------------------------------------------------------------------------

“Priority Credit Agreement” means the Fifth Amended and Restated Credit
Agreement, dated as of November 8, 2013, among W&T as borrower, the Original
Priority Lien Agent, the lenders party thereto from time to time and the other
agents named therein, as amended, restated, adjusted, waived, renewed, extended,
supplemented or otherwise modified from time to time with the same and/or
different lenders and/or agents and any credit agreement, loan agreement, note
agreement, promissory note, indenture or any other agreement or instrument
evidencing or governing the terms of any Priority Substitute Credit Facility.

“Priority Lien” means a Lien granted by W&T or any Grantor in favor of the
Priority Lien Agent, at any time, upon any Property of W&T or such Grantor to
secure Priority Lien Obligations (including Liens on such Collateral under the
security documents associated with any Priority Substitute Credit Facility).

“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Substitute Credit
Facility, the agent, collateral agent, trustee or other representative of the
lenders or holders of the indebtedness and other Obligations evidenced
thereunder or governed thereby, in each case, together with its successors in
such capacity.

“Priority Lien Cap” means, as of any date, (a) the aggregate principal amount of
Indebtedness (including any interest paid in kind) that may be incurred under
clause (1) of the definition of “Permitted Debt” as of such date (as defined in
the Term Loan Credit Agreement as in effect on the date hereof) plus (b) the
amount of all Hedging Obligations, to the extent such Hedging Obligations are
secured by the Priority Liens, plus (c) the amount of all Bank Product
Obligations, plus (d) the amount of accrued and unpaid interest (excluding any
interest paid-in-kind) and outstanding fees, to the extent such Obligations are
secured by the Priority Liens; provided that for all purposes of this Agreement
and the Secured Debt Documents the lenders under the Priority Lien Credit
Agreement shall be entitled to rely on an Officers’ Certificate to the effect
that after giving effect to any credit extension under the Priority Lien Credit
Agreement the Priority Lien Debt does not exceed the Priority Lien Cap.

“Priority Lien Collateral” shall mean all “Collateral”, as defined in the
Priority Credit Agreement or any other Priority Lien Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any Priority Lien Obligation.

“Priority Lien Debt” means the indebtedness under the Priority Credit Agreement
(including letters of credit and reimbursement obligations with respect thereto)
that was permitted to be incurred and secured under the Priority Credit
Agreement, the Term Loan Credit Agreement, any Additional Second Lien Debt
Facility, any Second Lien Substitute Facility, any Initial Third Lien Debt
Facility, any Additional Third Lien Debt Facility and any Third Lien Substitute
Facility (or as to which the lenders under the Priority Credit Agreement
obtained an Officers’ Certificate at the time of incurrence to the effect that
such indebtedness was permitted to be incurred and secured by all applicable
Secured Debt Documents) and additional indebtedness under any Priority
Substitute Credit Facility; provided that for all purposes of this Agreement,
all indebtedness under the Priority Credit Agreement is permitted to be secured
by the applicable Secured Debt Documents and is permitted to be incurred under
all of the Term Loan Second Lien Documents and the Third Lien Documents, whether
or not the lenders under the Priority Credit Agreement obtained an Officers’
Certificate at the time of such incurrence to such effect.

“Priority Lien Documents” means the Priority Credit Agreement, the Priority Lien
Security Documents, the other “Loan Documents” (as defined in the Priority
Credit Agreement) and all other loan documents, notes, guarantees, instruments
and agreements governing or evidencing, or executed or delivered in connection
with, any Priority Substitute Credit Facility.

 

10



--------------------------------------------------------------------------------

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and the Bank Product Obligations, in each case to the extent
that such Obligations are secured by Priority Liens. For the avoidance of doubt,
Hedging Obligations shall only constitute Priority Lien Obligations to the
extent that such Hedging Obligations are secured under the terms of the Priority
Credit Agreement or Priority Lien Security Documents. Notwithstanding any other
provision hereof, the term “Priority Lien Obligations” will include accrued
interest, fees, costs, and other charges incurred under the Priority Credit
Agreement and the other Priority Lien Documents, whether incurred before or
after commencement of an Insolvency or Liquidation Proceeding, and whether or
not allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of W&T, as proceeds of security, enforcement of any right of set-off, or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside, or required to be paid to a debtor in possession, trustee, receiver, or
similar Person, then the obligation or part thereof originally intended to be
satisfied will be deemed to be reinstated and outstanding as if such payment had
not occurred.

“Priority Lien Secured Parties” means, at any time, the Priority Lien Agent,
each lender or issuing bank under the Priority Credit Agreement, each holder,
provider or obligee of any Hedging Obligations and Bank Product Obligations, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Priority Lien Document, each other Person that provides letters of credit,
guarantees or other credit support related thereto under any Priority Lien
Document and each other holder of, or obligee in respect of, any Priority Lien
Obligations (including pursuant to a Priority Substitute Credit Facility), in
each case to the extent designated as a secured party (or a party entitled to
the benefits of the security) under any Priority Lien Document outstanding at
such time.

“Priority Lien Security Documents” means the Priority Credit Agreement (insofar
as the same grants a Lien on the Collateral), each agreement listed in Part A of
Exhibit B hereto, and any other security agreements, pledge agreements,
collateral assignments, mortgages, deeds of trust, control agreements, or grants
or transfers for security, now existing or entered into after the date hereof,
executed and delivered by W&T or any other Grantor creating (or purporting to
create) a Lien upon Collateral in favor of the Priority Lien Agent (including
any such agreements, assignments, mortgages, deeds of trust and other documents
or instruments associated with any Priority Substitute Credit Facility).

“Priority Substitute Credit Facility” means any Credit Facility with respect to
which the requirements contained in Section 4.04(a) of this Agreement have been
satisfied and that Replaces the Priority Credit Agreement then in existence. For
the avoidance of doubt, no Priority Substitute Credit Facility shall be required
to be a revolving or asset-based loan facility and may be a facility evidenced
or governed by a credit agreement, loan agreement, note agreement, promissory
note, indenture or any other agreement or instrument; provided that any Priority
Lien securing such Priority Substitute Credit Facility shall be subject to the
terms of this Agreement for all purposes (including the lien priorities as set
forth herein as of the date hereof).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (the “Reserve Definitions”) promulgated by the Society of
Petroleum Engineers (or any generally recognized successor) as in effect at the
time in question.

“Purchase Notice” has the meaning assigned to such term in Section 3.06.

 

11



--------------------------------------------------------------------------------

“Replaces” means, (a) in respect of any agreement with reference to the Priority
Credit Agreement or the Priority Lien Obligations or any Priority Substitute
Credit Facility, that such agreement refunds, refinances or replaces the
Priority Credit Agreement, the Priority Lien Obligations or such Priority
Substitute Credit Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that all commitments thereunder are terminated, or, to the
extent permitted by the terms of the Priority Credit Agreement, Priority Lien
Obligations or such Priority Substitute Credit Facility, in part, (b) in respect
of any agreement with reference to the Second Lien Documents, the Second Lien
Obligations or any Second Lien Substitute Facility, that such indebtedness
refunds, refinances or replaces the Second Lien Documents, the Second Lien
Obligations or such Second Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and that all commitments thereunder
are terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part and (c) in respect of any agreement with reference to the Third Lien
Documents, the Third Lien Obligations or any Third Lien Substitute Facility,
that such indebtedness refunds, refinances or replaces the Third Lien Documents,
the Third Lien Obligations or such Third Lien Substitute Facility in whole (in a
transaction that is in compliance with Section 4.04(a)) and that all commitments
thereunder are terminated, or, to the extent permitted by the terms of the Third
Lien Documents, the Third Lien Obligations, or such Third Lien Substitute
Facility, in part. “Replace,” “Replaced” and “Replacement” shall have
correlative meanings.

“Reserve Report” has the meaning assigned to the term “Engineering Report” in
the Priority Credit Agreement as in effect on the date hereof.

“Second Lien” means a Lien granted by a Second Lien Document to the Second Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Second Lien Obligations (including Liens on such Collateral under the security
documents associated with any Second Lien Substitute Facility).

“Second Lien Administrative Agent” means the Original Second Lien Collateral
Trustee and from and after the date of the execution and delivery of a Second
Lien Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or holders of the indebtedness and other
Obligations evidenced thereunder or governed thereby, in each case, together
with its successors in such capacity.

“Second Lien Collateral” shall mean all “Collateral”, as defined in any Second
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.

“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement,
dated as of the date hereof, among W&T, the other Grantors from time to time
party thereto, the Second Lien Collateral Trustee, the other Second Lien
Representatives from time to time party thereto and the Second Lien Collateral
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Second Lien Document.

“Second Lien Collateral Trustee” means the Original Second Lien Collateral
Trustee, and, from and after the date of execution and delivery of a Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the indebtedness and other
obligations evidence thereunder or governed thereby, in each case, together with
its successors in such capacity.

“Second Lien Debt” means the indebtedness under the Second Lien Term Loans
issued on the date hereof and guarantees thereof and all additional indebtedness
incurred under any Additional Second

 

12



--------------------------------------------------------------------------------

Lien Documents that was permitted to be incurred and secured in accordance with
the Secured Debt Documents (or as to which the lenders and other holders of
Obligations under the Second Lien Documents obtained an Officers’ Certificate at
the time of incurrence to the effect that such indebtedness was permitted to be
incurred and secured by all applicable Secured Debt Documents) and with respect
to which the requirements of Section 4.04(b) have been (or are deemed)
satisfied, and all Indebtedness incurred under any Second Lien Substitute
Facility.

“Second Lien Documents” means the Term Loan Second Lien Documents and the
Additional Second Lien Documents.

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Term Loan Credit Agreement and the other Second Lien
Documents, whether incurred before or after commencement of an Insolvency or
Liquidation Proceeding and whether or not allowable in an Insolvency or
Liquidation Proceeding.

“Second Lien Purchasers” has the meaning assigned to such term in Section 3.06.

“Second Lien Representative” means (a) in the case of the Second Lien Term
Loans, the Second Lien Collateral Trustee, and (b) in the case of any other
Series of Second Lien Debt, the trustee, agent or representative of the holders
of such Series of Second Lien Debt who (a) is appointed as a Second Lien
Representative (for purposes related to the administration of the security
documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Second Lien Debt, together with its successors in such
capacity, and (b) has become party to the Second Lien Collateral Trust Agreement
by executing a joinder in the form required under the Second Lien Collateral
Trust Agreement.

“Second Lien Secured Parties” means the Term Loan Second Lien Secured Parties
and the Additional Second Lien Secured Parties.

“Second Lien Security Documents” means the Term Loan Second Lien Security
Documents and the Additional Second Lien Security Documents.

“Second Lien Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(i).

“Second Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents,
the proceeds of which are used to, among other things, Replace the Term Loan
Credit Agreement and/or any Additional Second Lien Debt Facility then in
existence. For the avoidance of doubt, no Second Lien Substitute Facility shall
be required to be evidenced by notes or other instruments and may be a facility
evidenced or governed by a credit agreement, loan agreement, note agreement,
promissory note, indenture or any other agreement or instrument; provided that
any such Second Lien Substitute Facility shall be subject to the terms of this
Agreement for all purposes (including the lien priority as set forth herein as
of the date hereof) as the other Liens securing the Second Lien Obligations are
subject to under this Agreement.

“Second Lien Term Loans” means the “Loans” (as defined in the Term Loan Credit
Agreement) incurred by W&T under the Term Loan Credit Agreement on the date
hereof.

“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

13



--------------------------------------------------------------------------------

“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee.

“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.

“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.

“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.

“Series of Second Lien Debt” means, severally, the Second Lien Term Loans and
each other issue or series of Second Lien Debt (including any Additional Second
Lien Debt Facility) for which a single transfer register is maintained.

“Series of Secured Debt” means the Priority Lien Debt, each Series of Second
Lien Debt and each Series of Third Lien Debt.

“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.

“subsidiary” means, with respect to any specified Person: (1) any corporation,
association, limited liability company or other business entity (other than a
partnership) of which more than 50% of the total voting power of Voting Stock is
at the time owned or controlled, directly or through another subsidiary, by that
Person or one or more of the other subsidiaries of that Person (or a combination
thereof); and (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a subsidiary of such Person or
(b) the only general partners of which are that Person or one or more
subsidiaries of that Person (or any combination thereof), or (c) as to which
such Person and its subsidiaries are entitled to receive more than 50% of the
assets of such partnership upon its dissolution.

“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.

“Term Loan Second Lien Documents” means the Term Loan Credit Agreement, the
Second Lien Term Loans, the Term Loan Second Lien Security Documents and all
other loan documents, notes, guarantees, instruments and agreements governing or
evidencing the Term Loan Second Lien Obligations or any Second Lien Substitute
Facility.

“Term Loan Second Lien Obligations” means, with respect to any Grantor, any
obligations of such Grantor owed to any Term Loan Second Lien Secured Party (or
any of its Affiliates) in respect of the Term Loan Second Lien Documents.

“Term Loan Second Lien Secured Parties” means, at any time, the Second Lien
Collateral Trustee, the Second Lien Collateral Trustee, the trustees, agents and
other representatives of the holders of the Second Lien Term Loans (including
any holders of Obligations pursuant to supplements executed in connection with
the issuance of any Series of Second Lien Debt under the Term Loan Credit
Agreement) who maintains the transfer register for such Second Lien Term Loans
or such Series of Second Lien Debt, the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Term Loan Second Lien Document
and each other holder of, or obligee in respect of, any Second

 

14



--------------------------------------------------------------------------------

Lien Term Loans, any holder or lender pursuant to any Term Loan Second Lien
Document outstanding at such time; provided that the Additional Second Lien
Secured Parties shall not be deemed Term Loan Second Lien Secured Parties.

“Term Loan Second Lien Security Documents” means the Term Loan Credit Agreement
(insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by W&T or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Trustee (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).

“Third Lien” means a Lien granted by a Third Lien Document to the Third Lien
Collateral Trustee, at any time, upon any Collateral by any Grantor to secure
Third Lien Obligations (including Liens on such Collateral under the security
documents associated with any Third Lien Substitute Facility).

“Third Lien Collateral” shall mean all “Collateral”, as defined in any Third
Lien Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Third Lien
Obligations.

“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among W&T, the other Grantors, the other Third Lien
Representatives and the Third Lien Collateral Trustee, as amended, restated,
adjusted, waived, renewed, extended, supplemented or otherwise modified from
time to time, in accordance with each applicable Third Lien Document.

“Third Lien Collateral Trustee” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee or other representative of the lenders or other holders of the
indebtedness and other obligations evidence thereunder or governed thereby, in
each case, together with its successors in such capacity.

“Third Lien Debt” means indebtedness under the Initial Third Lien Debt Facility
and indebtedness incurred under any Additional Third Lien Documents that was
permitted to be incurred and secured in accordance with the Secured Debt
Documents (or as to which the lenders and other holders of Obligations under the
Third Lien Documents obtained an Officers’ Certificate at the time of incurrence
to the effect that such indebtedness was permitted to be incurred and secured by
all applicable Secured Debt Documents) and with respect to which the
requirements of Section 4.04(c) have been satisfied, and all indebtedness
incurred under any Third Lien Substitute Facility.

“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.

“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.

 

15



--------------------------------------------------------------------------------

“Third Lien Representative” means (a) in the case of the Initial Third Lien Debt
Facility, the Third Lien Collateral Trustee and (b) in the case of any Series of
Third Lien Debt, the trustee, agent or representative of the holders of such
Series of Third Lien Debt who (i) is appointed as a Third Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Third Lien Debt, together with its successors in such capacity, and (ii) has
become party to the Third Lien Collateral Trust Agreement by executing a joinder
in the form required under the Third Lien Collateral Trust Agreement.

“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).

“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.

“Third Lien Security Documents” means the Initial Third Lien Secured Documents
and the Additional Third Lien Security Documents.

“Third Lien Substitute Facility” means any facility with respect to which the
requirements contained in Section 4.04(a) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents and
the Second Lien Documents, the proceeds of which are used to, among other
things, Replace any Initial Third Lien Debt Facility and/or Additional Third
Lien Debt Facility then in existence. For the avoidance of doubt, no Third Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and may be a facility evidenced or governed by a credit agreement,
loan agreement, note agreement, promissory note, indenture or any other
agreement or instrument; provided that any such Third Lien Substitute Facility
shall be subject to the terms of this Agreement for all purposes (including the
lien priority as set forth herein as of the date hereof) as the other Liens
securing the Third Lien Obligations are subject to under this Agreement.

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as
in effect on the date hereof.

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors of such Person.

“W&T” has the meaning assigned to such term in the preamble hereto.

ARTICLE II

LIEN PRIORITIES

Section 2.01 Relative Priorities. (a) The grant of the Priority Liens pursuant
to the Priority Lien Documents, the grant of the Second Liens pursuant to the
Second Lien Documents and the grant of the Third Liens pursuant to the Third
Lien Documents create three separate and distinct Liens on the Collateral.

 

16



--------------------------------------------------------------------------------

(b)

(i) Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents, the Third Lien Documents or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (i) how a Lien was acquired (whether
by grant, possession, statute, operation of law, subrogation, or otherwise),
(ii) the time, manner, or order of the grant, attachment or perfection of a
Lien, (iii) any conflicting provision of the New York UCC or other applicable
law, (iv) any defect in, or non-perfection, setting aside, or avoidance of, a
Lien or a Priority Lien Document, a Second Lien Document or a Third Lien
Document, (v) the modification of a Priority Lien Obligation, a Second Lien
Obligation or a Third Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of W&T or other Person that is permitted under the Priority Lien
Documents as in effect on the date hereof or securing a DIP Financing, the
Second Lien Collateral Trustee, on behalf of itself and the other Second Lien
Secured Parties hereby agrees that (i) any Priority Lien on any Collateral now
or hereafter held by or for the benefit of any Priority Lien Secured Party shall
be senior in right, priority, operation, effect and all other respects to
(A) any and all Second Liens on any Collateral and (B) any and all Third Liens
on any Collateral, (ii) any Second Lien on any Collateral now or hereafter held
by or for the benefit of any Second Lien Secured Party shall be (A) junior and
subordinate in right, priority, operation, effect and all other respects to any
and all Priority Liens on any Collateral, in any case, subject to the Priority
Lien Cap as provided herein and (B) senior in right, priority, operation, effect
and all other respects to any and all Third Liens on any Collateral and
(iii) any Third Lien on any Collateral now or hereafter held by or for the
benefit of any Third Lien Secured Party shall be junior and subordinate in
right, priority, operation, effect and all other respects to (A) any and all
Priority Liens on any Collateral and (B) any and all Second Liens on any
Collateral.

(ii) Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents, the Third Lien Documents or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (i) how a Lien was acquired (whether
by grant, possession, statute, operation of law, subrogation, or otherwise),
(ii) the time, manner, or order of the grant, attachment or perfection of a
Lien, (iii) any conflicting provision of the New York UCC or other applicable
law, (iv) any defect in, or non-perfection, setting aside, or avoidance of, a
Lien or a Priority Lien Document, a Second Lien Document or a Third Lien
Document, (v) the modification of a Priority Lien Obligation, a Second Lien
Obligation or a Third Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of W&T or other Person that is permitted under the Priority Lien
Documents as in effect on the date hereof or securing a DIP Financing the Third
Lien Collateral Trustee, on behalf of itself and the other Third Lien Secured
Parties, hereby agrees that (i) any Priority Lien on any Collateral now or
hereafter held by or for the benefit of any Priority Lien Secured Party shall be
senior in right, priority, operation, effect and all other respects to (A) any
and all Second Liens on any Collateral and (B) any and all Third Liens on any
Collateral, (ii) any Second Lien on any Collateral now or hereafter held by or
for the benefit of any Second Lien Secured Party shall be (A) junior and
subordinate in right, priority, operation, effect and all other respects to any
and all Priority Liens on any Collateral and (B) senior in right, priority,
operation, effect and all other respects to any and all Third Liens on any
Collateral and (iii) any Third Lien on any Collateral now or hereafter held by
or for the benefit of any Third Lien Secured Party shall be junior and
subordinate in right, priority, operation, effect and all other respects to
(A) any and all Priority Liens on any Collateral and (B) any and all Second
Liens on any Collateral.

(c) It is acknowledged that, subject in the case of any Second Lien Obligations
(but not in the case of any Third Lien Obligations) to the Priority Lien Cap (as
provided herein), (i) the aggregate amount of the Priority Lien Obligations may
be increased from time to time pursuant to the terms of the Priority Lien
Documents, (ii) a portion of the Priority Lien Obligations consists or may

 

17



--------------------------------------------------------------------------------

consist of indebtedness that is revolving in nature, and the amount thereof that
may be outstanding at any time or from time to time may be increased or reduced
and subsequently reborrowed, and (iii) (A) the Priority Lien Documents may be
replaced, restated, supplemented, restructured or otherwise amended or modified
from time to time and (B) the Priority Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, in the
case of the foregoing (A) and (B) all without affecting the subordination of the
Second Liens or Third Liens hereunder or the provisions of this Agreement
defining the relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties. The lien priorities
provided for herein shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, increase, renewal, restatement or
Replacement of either the Priority Lien Obligations (or any part thereof), the
Second Lien Obligations (or any part thereof) or the Third Lien Obligations (or
any part thereof), by the release of any Collateral or of any guarantees for any
Priority Lien Obligations or by any action that any Secured Debt Representative
or Secured Party may take or fail to take in respect of any Collateral.

Section 2.02 Prohibition on Marshalling, Etc. (a) Until the Discharge of
Priority Lien Obligations, the Second Lien Collateral Trustee will not assert
any marshalling, appraisal, valuation, or other similar right that may otherwise
be available to a junior secured creditor.

(b) Until the Complete Discharge of Priority Lien Obligations and the Discharge
of Second Lien Obligations, the Third Lien Collateral Trustee will not assert
any marshalling, appraisal, valuation, or other similar right that may otherwise
be available to a junior secured creditor.

Section 2.03 No New Liens. The parties hereto agree that, (a) so long as the
Complete Discharge of Priority Lien Obligations has not occurred, none of the
Grantors shall, nor shall any Grantor permit any of its subsidiaries to,
(i) grant or permit any additional Liens on any asset of a Grantor to secure any
Third Lien Obligation, or take any action to perfect any additional Liens,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of such Grantor to secure (A) the Priority Lien
Obligations and has taken all actions required to perfect such Liens and (B) the
Second Lien Obligations and has taken all actions required to perfect such
Liens; provided, however, the refusal or inability of the Priority Lien Agent or
the Second Lien Collateral Trustee to accept such Lien will not prevent the
Third Lien Collateral Trustee from taking the Lien, (ii) grant or permit any
additional Liens on any asset of a Grantor to secure any Second Lien Obligation,
or take any action to perfect any additional Liens, unless it has granted, or
substantially concurrently therewith grants (or offers to grant), a Lien on such
asset of such Grantor to secure (A) the Priority Lien Obligations and has taken
all actions required to perfect such Liens and (B) the Third Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Priority Lien Agent or the Third Lien Collateral
Trustee to accept such Lien will not prevent the Second Lien Collateral Trustee
from taking the Lien or (iii) grant or permit any additional Liens on any asset
of a Grantor to secure any Priority Lien Obligation, or take any action to
perfect any additional Liens, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset of such
Grantor to secure (A) the Second Lien Obligations and has taken all actions
required to perfect such Liens and (B) the Third Lien Obligations and has taken
all actions required to perfect such Liens; provided, however, (i) no Grantor
shall be required to grant a Lien on any Excluded Assets and (ii) the refusal or
inability of the Second Lien Collateral Trustee or the Third Lien Collateral
Trustee to accept such Lien will not prevent the Priority Lien Agent from taking
the Lien and (b) after the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations, none of the Grantors shall, nor shall
any Grantor permit any of its subsidiaries to, (i) grant or permit any
additional Liens on any asset of a Grantor to secure any Second Lien Obligation,
or take any action to perfect any additional Liens, unless it has granted, or
substantially concurrently therewith grants (or offers to grant), a Lien on such
asset of such Grantor to secure the Third Lien Obligations; provided, however,
the refusal or inability of the Third Lien

 

18



--------------------------------------------------------------------------------

Collateral Trustee to accept such Lien will not prevent the Second Lien
Collateral Trustee from taking the Lien or (ii) grant or permit any additional
Liens on any asset of a Grantor to secure any Third Lien Obligations unless it
has granted, or substantially concurrently therewith grants (or offers to
grant), a Lien on such asset of a Grantor to secure the Second Lien Obligations
and has taken all actions required to perfect such Liens; provided, however, the
refusal or inability of the Second Lien Collateral Trustee to accept such Lien
will not prevent the Third Lien Collateral Trustee from taking the Lien, with
each such Lien as described in clauses (a) and (b) of this Section 2.03 to be
subject to the provisions of this Agreement. To the extent that the provisions
of the immediately preceding sentence are not complied with for any reason,
without limiting any other right or remedy available to the Priority Lien Agent,
the other Priority Lien Secured Parties, the Second Lien Collateral Trustee or
the other Second Lien Secured Parties, each of the Second Lien Collateral
Trustee, for itself and on behalf of the other Second Lien Secured Parties and
the Third Lien Collateral Trustee, for itself and on behalf of the other Third
Lien Secured Parties, agrees that any amounts received by or distributed to any
Second Lien Secured Party or Third Lien Secured Party, as applicable, pursuant
to or as a result of any Lien granted in contravention of this Section 2.03
shall be subject to Section 3.05(b).

Section 2.04 Similar Collateral and Agreements. The parties hereto acknowledge
and agree that it is their intention that the Priority Lien Collateral, the
Second Lien Collateral and the Third Lien Collateral be identical (other than
with respect to Excluded Assets of the type described in clause (i) of the
definition thereof, which shall not constitute Second Lien Collateral or Third
Lien Collateral). In furtherance of the foregoing, the parties hereto agree
(a) to cooperate in good faith in order to determine, upon any reasonable
request by the Priority Lien Agent, the Second Lien Collateral Trustee or the
Third Lien Collateral Trustee, the specific assets included in the Priority Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral, the steps
taken to perfect the Priority Liens, the Second Liens and the Third Liens
thereon and the identity of the respective parties obligated under the Priority
Lien Documents, the Second Lien Documents and the Third Lien Documents in
respect of the Priority Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, respectively, (b) that the Second Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents
creating Liens on the Collateral other than (i) with respect to the priority
nature of the Liens created thereunder in such Collateral, (ii) such other
modifications to such Second Lien Security Documents which are less restrictive
than the corresponding Priority Lien Security Documents, (iii) provisions in the
Second Lien Security Documents which are solely applicable to the rights and
duties of the Second Lien Collateral Trustee and/or the Second Lien Collateral
Trustee, and (iv) with such deletions or modifications of representations,
warranties and covenants as are customary with respect to security documents
establishing Liens securing publicly traded debt securities, (c) that the Third
Lien Security Documents creating Liens on the Collateral shall be in all
material respects the same forms of documents as the respective Priority Lien
Security Documents and Second Lien Security Documents creating Liens on the
Collateral other than (i) with respect to the priority nature of the Liens
created thereunder in such Collateral, (ii) such other modifications to such
Third Lien Security Documents which are less restrictive than the corresponding
Priority Lien Security Documents and Second Lien Security Documents,
(iii) provisions in the Third Lien Security Documents which are solely
applicable to the rights and duties of the Third Lien Collateral Trustee, and
(iv) with such deletions or modifications of representations, warranties and
covenants as are customary with respect to security documents establishing Liens
securing publicly traded debt securities, (d) that at no time shall there be any
Grantor that is an obligor in respect of the Second Lien Obligations that is not
also an obligor in respect of the Priority Lien Obligations and (e) that at no
time shall there be any Grantor that is an obligor in respect of the Third Lien
Obligations that is not also an obligor in respect of the Priority Lien
Obligations and the Second Lien Obligations.

Section 2.05 No Duties of Priority Lien Agent. Each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for

 

19



--------------------------------------------------------------------------------

itself and on behalf of each Third Lien Secured Party, acknowledges and agrees
that neither the Priority Lien Agent nor any other Priority Lien Secured Party
shall have any duties or other obligations to any such Second Lien Secured Party
or Third Lien Secured Party with respect to any Collateral, other than to
transfer to the Second Lien Collateral Trustee any remaining Collateral and any
proceeds of the sale or other Disposition of any such Collateral remaining in
its possession following the associated Discharge of Priority Lien Obligations
or Complete Discharge of Priority Lien Obligations, as applicable, in each case
without representation or warranty on the part of the Priority Lien Agent or any
Priority Lien Secured Party. In furtherance of the foregoing, each Second Lien
Secured Party acknowledges and agrees that until the Discharge of Priority Lien
Obligations (subject to the terms of Section 3.02, including the rights of the
Second Lien Secured Parties following the expiration of any applicable
Standstill Period), and each Third Lien Secured Party acknowledges and agrees
that until Complete Discharge of Priority Lien Obligations (subject to the terms
of Section 3.02, including the rights of the Third Lien Secured Parties
following the expiration of any applicable Standstill Period), the Priority Lien
Agent shall be entitled, for the benefit of the Priority Lien Secured Parties,
to sell, transfer or otherwise Dispose of or deal with such Collateral, as
provided herein and in the Priority Lien Documents, without regard to (a) any
Second Lien or any rights to which the Second Lien Collateral Trustee or any
Second Lien Secured Party would otherwise be entitled as a result of such Second
Lien or (b) any Third Lien or any rights to which the Third Lien Collateral
Trustee or any Third Lien Secured Party would otherwise be entitled as a result
of such Third Lien. Without limiting the foregoing, each Second Lien Secured
Party and Third Lien Secured Party agrees that neither the Priority Lien Agent
nor any other Priority Lien Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Collateral, or to sell, Dispose of
or otherwise liquidate all or any portion of such Collateral, in any manner that
would maximize the return to the Second Lien Secured Parties or the Third Lien
Secured Parties, notwithstanding that the order and timing of any such
realization, sale, Disposition or liquidation may affect the amount of proceeds
actually received by the Second Lien Secured Parties or the Third Lien Secured
Parties, as applicable, from such realization, sale, Disposition or liquidation.
Each of the Second Lien Secured Parties and Third Lien Secured Parties waives
any claim such Second Lien Secured Party or Third Lien Secured Party may now or
hereafter have against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or the
Priority Lien Secured Parties take or omit to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral, and actions with respect to
the collection of any claim for all or any part of the Priority Lien Obligations
from any account debtor, guarantor or any other party) in accordance with this
Agreement and the Priority Lien Documents or the valuation, use, protection or
release of any security for the Priority Lien Obligations.

Section 2.06 No Duties of Second Lien Collateral Trustee. The Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
acknowledges and agrees that neither the Second Lien Collateral Trustee nor any
other Second Lien Secured Party shall have any duties or other obligations to
such Third Lien Secured Party with respect to any Collateral, other than to
transfer to the Third Lien Collateral Trustee any remaining Collateral and any
proceeds of the sale or other Disposition of any such Collateral remaining in
its possession following the associated Discharge of Second Lien Obligations
(provided such discharge of Second Lien Obligations occurs after the Complete
Discharge of Priority Lien Obligations), in each case without representation or
warranty on the part of the Second Lien Collateral Trustee or any Second Lien
Secured Party. In furtherance of the foregoing, each Third Lien Secured Party
acknowledges and agrees that after the Discharge of Priority Lien Obligations
and until the Discharge of Second Lien Obligations (subject to the terms of
Section 3.02, including the rights of the Third Lien Secured Parties following
expiration of the Third Lien Second Standstill Period), the Second Lien
Collateral Trustee shall be entitled, for the benefit of the Second Lien Secured
Parties, to sell, transfer or otherwise Dispose of or deal with such Collateral,
as provided herein and in the Second Lien Documents, without regard to any Third
Lien or any rights to which the Third Lien Collateral Trustee or

 

20



--------------------------------------------------------------------------------

any Third Lien Secured Party would otherwise be entitled as a result of such
Third Lien. Without limiting the foregoing, each Third Lien Secured Party agrees
that neither the Second Lien Collateral Trustee nor any other Second Lien
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Collateral, or to sell, Dispose of or otherwise liquidate all or any
portion of such Collateral, in any manner that would maximize the return to the
Third Lien Secured Parties, notwithstanding that the order and timing of any
such realization, sale, Disposition or liquidation may affect the amount of
proceeds actually received by the Third Lien Secured Parties from such
realization, sale, Disposition or liquidation. Following the Discharge of Second
Lien Obligations, the Third Lien Collateral Trustee and the other Third Lien
Secured Parties may, subject to any other agreements binding on the Third Lien
Collateral Trustee or such other Third Lien Secured Parties, assert their rights
under the New York UCC or otherwise to any proceeds remaining following a sale,
Disposition or other liquidation of Collateral by, or on behalf of the Third
Lien Secured Parties. Each of the Third Lien Secured Parties waives any claim
such Third Lien Secured Party may now or hereafter have against the Second Lien
Collateral Trustee or any other Second Lien Secured Party arising out of any
actions which the Second Lien Collateral Trustee or the Second Lien Secured
Parties take or omit to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral, and actions with respect to the collection of any
claim for all or any part of the Second Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Second Lien Documents or the valuation, use, protection or release of any
security for the Second Lien Obligations.

ARTICLE III

ENFORCEMENT RIGHTS; PURCHASE OPTION

Section 3.01 Limitation on Enforcement Action. (a) Prior to (i) the Discharge of
Priority Lien Obligations, the Second Lien Collateral Trustee, for itself and on
behalf of each Second Lien Secured Party, and (ii) the Complete Discharge of
Priority Lien Obligations, the Third Lien Collateral Trustee, for itself and on
behalf of each Third Lien Secured Party, hereby agrees that, subject to
Section 3.05(b) and Section 4.07, none of the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party, as applicable, shall commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Collateral under any
Second Lien Security Document or Third Lien Security Document, as applicable,
applicable law or otherwise (including but not limited to any right of setoff),
it being agreed that only the Priority Lien Agent, acting in accordance with the
applicable Priority Lien Documents, shall have the exclusive right (and whether
or not any Insolvency or Liquidation Proceeding has been commenced), to take any
such actions or exercise any such remedies, in each case, without any
consultation with or the consent of the Second Lien Collateral Trustee, any
other Second Lien Secured Party, the Third Lien Collateral Trustee or any other
Third Lien Secured Party. In exercising rights and remedies with respect to the
Collateral, the Priority Lien Agent and the other Priority Lien Secured Parties
may enforce the provisions of the Priority Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in their
sole discretion and regardless of whether such exercise and enforcement is
adverse to the interest of any Second Lien Secured Party or Third Lien Secured
Party. Such exercise and enforcement shall include the rights of an agent
appointed by them to Dispose of Collateral upon foreclosure, to incur expenses
in connection with any such Disposition and to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code or any other Bankruptcy Law. Without limiting the generality of the
foregoing, the Priority Lien Agent will have the exclusive right to deal with
that portion of the Collateral consisting of deposit accounts and securities
accounts (collectively “Accounts”), including exercising rights under control
agreements with respect to such Accounts. Each of the Second Lien

 

21



--------------------------------------------------------------------------------

Collateral Trustee, for itself and on behalf of the other Second Lien Secured
Parties and the Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Second Lien Security
Document, any other Second Lien Document, any Third Lien Security Document or
any other Third Lien Document, as applicable, shall be deemed to restrict in any
way the rights and remedies of the Priority Lien Agent or the other Priority
Lien Secured Parties with respect to the Collateral as set forth in this
Agreement. Notwithstanding the foregoing, subject to Section 3.05, each of the
Second Lien Collateral Trustee, on behalf of the Second Lien Secured Parties,
and the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, may, but will have no obligation to, take all such actions (not adverse
to the Priority Liens or the rights of the Priority Lien Agent and the Priority
Lien Secured Parties) it deems necessary to perfect or continue the perfection
of the Second Liens in the Collateral or to create, preserve or protect (but not
enforce) the Second Liens in the Collateral or to perfect or continue the
perfection of the Third Liens in the Collateral or to create, preserve or
protect (but not enforce) the Third Liens in the Collateral, as applicable.
Nothing herein shall limit the right or ability of the Second Lien Secured
Parties to (i) purchase (by credit bid or otherwise) all or any portion of the
Collateral in connection with any enforcement of remedies by the Priority Lien
Agent to the extent that, and so long as, the Priority Lien Secured Parties
receive payment in full in cash of all Priority Lien Obligations (other than
Excess Priority Lien Obligations) after giving effect thereto or (ii) file a
proof of claim with respect to the Second Lien Obligations. Nothing herein shall
limit the right or ability of the Third Lien Secured Parties to (i) purchase (by
credit bid or otherwise) all or any portion of the Collateral in connection with
any enforcement of remedies by the Priority Lien Agent to the extent that, and
so long as, the Priority Lien Secured Parties receive payment in full in cash of
all Priority Lien Obligations after giving effect thereto or (ii) file a proof
of claim with respect to the Third Lien Obligations.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, hereby agrees that,
subject to Section 3.05(b) and Section 4.07, neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party shall commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Collateral under any
Third Lien Security Document, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that only the Second Lien
Collateral Trustee, acting in accordance with the applicable Second Lien
Documents, shall have the exclusive right (and whether or not any Insolvency or
Liquidation Proceeding has been commenced), to take any such actions or exercise
any such remedies, in each case, without any consultation with or the consent of
the Third Lien Collateral Trustee or any other Third Lien Secured Party. In
exercising rights and remedies with respect to the Collateral, the Second Lien
Collateral Trustee and the other Second Lien Secured Parties may enforce the
provisions of the Second Lien Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in their sole discretion and
regardless of whether such exercise and enforcement is adverse to the interest
of any Third Lien Secured Party. Such exercise and enforcement shall include the
rights of an agent appointed by them to Dispose of Collateral upon foreclosure,
to incur expenses in connection with any such Disposition and to exercise all
the rights and remedies of a secured creditor under the Uniform Commercial Code,
the Bankruptcy Code or any other Bankruptcy Law. Without limiting the generality
of the foregoing, following the Discharge of Priority Lien Obligations but prior
to Discharge of Second Lien Obligations, the Second Lien Collateral Trustee will
have the exclusive right to deal with the Accounts, including exercising rights
under control agreements with respect to such Accounts. The Third Lien
Collateral Trustee, for itself and on behalf of the other Third Lien Secured
Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Third Lien Security Document or any other Third
Lien Document shall be deemed to restrict in any way the rights and remedies of
the Second Lien Collateral

 

22



--------------------------------------------------------------------------------

Trustee or the other Second Lien Secured Parties with respect to the Collateral
as set forth in this Agreement. Notwithstanding the foregoing, subject to
Section 3.05, the Third Lien Collateral Trustee may, but will have no obligation
to, on behalf of the Third Lien Secured Parties, take all such actions (not
adverse to the Second Liens or the rights of the Second Lien Collateral Trustee
and the Second Lien Secured Parties) it deems necessary to perfect or continue
the perfection of the Third Liens in the Collateral or to create, preserve or
protect (but not enforce) the Third Liens in the Collateral.

Section 3.02 Standstill Periods; Permitted Enforcement Action.
(a) Notwithstanding the foregoing Section 3.01, both before and during an
Insolvency or Liquidation Proceeding:

(i) prior to Discharge of Priority Lien Obligations, after a period of 180 days
has elapsed (which period will be tolled during any period in which the Priority
Lien Agent is not entitled, on behalf of the Priority Lien Secured Parties, to
enforce or exercise any rights or remedies with respect to any Collateral as a
result of (A) any injunction issued by a court of competent jurisdiction or
(B) the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding) since the date on which the Second Lien Collateral Trustee has
delivered to the Priority Lien Agent written notice of the acceleration of any
Second Lien Debt (the “Second Lien Standstill Period”), the Second Lien
Collateral Trustee and the other Second Lien Secured Parties may enforce or
exercise any rights or remedies with respect to any Collateral; provided,
however that notwithstanding the expiration of the Second Lien Standstill Period
or anything in the Second Lien Collateral Trust Agreement to the contrary, in no
event may the Second Lien Collateral Trustee or any other Second Lien Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the
Priority Lien Agent on behalf of the Priority Lien Secured Parties or any other
Priority Lien Secured Party shall have commenced, and shall be diligently
pursuing (or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to the Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Second Lien Representatives by the Priority Lien Agent); provided, further,
that, at any time after the expiration of the Second Lien Standstill Period, if
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have commenced and be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay or other
prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, and the Second Lien Collateral Trustee shall have
commenced the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, then
for so long as the Second Lien Collateral Trustee is diligently pursuing such
rights or remedies, none of any Priority Lien Secured Party, the Priority Lien
Agent, any Third Lien Secured Party or the Third Lien Collateral Trustee shall
take any action of a similar nature with respect to such Collateral, or
commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding; and

(ii) prior to Complete Discharge of Priority Lien Obligations, after a period of
270 days has elapsed (which period will be tolled during any period in which the
Priority Lien Agent is not entitled, on behalf of the Priority Lien Secured
Parties, to enforce or exercise any rights or remedies with respect to any
Collateral as a result of (A) any injunction issued by a court of competent
jurisdiction or (B) the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding) since the date on which the Third Lien Collateral
Trustee has delivered to the Priority Lien Agent written notice of the
acceleration of any Third Lien Debt (the “Third Lien First Standstill Period”),
the Third Lien Collateral Trustee and the other Third Lien Secured Parties may
enforce or exercise any rights or remedies with respect to any Collateral;
provided, however that notwithstanding the expiration of the Third Lien First

 

23



--------------------------------------------------------------------------------

Standstill Period or anything in the Third Lien Collateral Trust Agreement to
the contrary, in no event may the Third Lien Collateral Trustee or any other
Third Lien Secured Party enforce or exercise any rights or remedies with respect
to any Collateral, or commence, join with any Person at any time in commencing,
or petition for or vote in favor of any resolution for, any such action or
proceeding, if (I) the Priority Lien Agent on behalf of the Priority Lien
Secured Parties or any other Priority Lien Secured Party or (II) the Second Lien
Collateral Trustee on behalf of the Second Lien Secured Parties or any other
Second Lien Secured Party shall have commenced, and shall be diligently pursuing
(or shall have sought or requested relief from, or modification of, the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding to
enable the commencement and pursuit thereof), the enforcement or exercise of any
rights or remedies with respect to the Collateral or any such action or
proceeding (prompt written notice thereof to be given to the Third Lien
Representatives by the Priority Lien Agent or the Second Lien Collateral
Trustee, as applicable); provided, further, that, at any time after the
expiration of the Third Lien First Standstill Period, if none of any Priority
Lien Secured Party, the Priority Lien Agent, any Second Lien Secured Party or
the Second Lien Collateral Trustee shall have commenced and be diligently
pursuing the enforcement or exercise of any rights or remedies with respect to
any material portion of the Collateral or any such action or proceeding, and the
Third Lien Collateral Trustee shall have commenced the enforcement or exercise
of any rights or remedies with respect to any material portion of the Collateral
or any such action or proceeding, then for so long as the Third Lien Collateral
Trustee is diligently pursuing such rights or remedies, none of any Priority
Lien Secured Party, the Priority Lien Agent, any Second Lien Secured Party or
the Second Lien Collateral Trustee shall take any action of a similar nature
with respect to such Collateral, or commence, join with any Person at any time
in commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations and notwithstanding the foregoing
Section 3.01, but subject to the foregoing Section 3.02(a)(ii) both before and
during an Insolvency or Liquidation Proceeding, after a period of 180 days has
elapsed (which period will be tolled during any period in which the Second Lien
Collateral Trustee is not entitled, on behalf of the Second Lien Secured
Parties, to enforce or exercise any rights or remedies with respect to any
Collateral as a result of (A) any injunction issued by a court of competent
jurisdiction or (B) the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding) since the date on which the Third Lien Collateral
Trustee has delivered to the Second Lien Collateral Trustee written notice of
the acceleration of any Third Lien Debt (the “Third Lien Second Standstill
Period”), the Third Lien Collateral Trustee and the other Third Lien Secured
Parties may enforce or exercise any rights or remedies with respect to any
Collateral; provided, however that notwithstanding the expiration of the Third
Lien Second Standstill Period or anything in the Third Lien Collateral Trust
Agreement to the contrary, in no event may the Third Lien Collateral Trustee or
any other Third Lien Secured Party enforce or exercise any rights or remedies
with respect to any Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the Second Lien Collateral Trustee on behalf of the
Second Lien Secured Parties or any other Second Lien Secured Party shall have
commenced, and shall be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
the Collateral or any such action or proceeding (prompt written notice thereof
to be given to the Third Lien Representatives by the Second Lien Collateral
Trustee); provided, further, that, at any time after the expiration of the Third
Lien Second Standstill Period, but subject to the foregoing Section 3.02(a)(ii)
if neither the Second Lien Collateral Trustee nor any other Second Lien Secured
Party shall have commenced and be diligently pursuing the enforcement or
exercise of any rights or remedies with respect to any material portion of the
Collateral or any such action or proceeding, and the Third Lien Collateral
Trustee shall have commenced the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding, then for so long as the Third Lien Collateral Trustee is
diligently pursuing such rights or

 

24



--------------------------------------------------------------------------------

remedies, neither any Second Lien Secured Party nor the Second Lien Collateral
Trustee shall take any action of a similar nature with respect to such
Collateral, or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding.

Section 3.03 Insurance. (a) Unless and until the Complete Discharge of Priority
Lien Obligations has occurred (subject to the terms of Section 3.02, including
the rights of the Second Lien Secured Parties and the Third Lien Secured Parties
following expiration of any applicable Standstill Period), the Priority Lien
Agent shall have the sole and exclusive right, subject to the rights of the
Grantors under the Priority Lien Documents, to adjust and settle claims in
respect of Collateral under any insurance policy in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral;
provided however that notwithstanding the foregoing, after the Discharge of
Priority Lien Obligations but prior to Discharge of Second Lien Obligations, the
Second Lien Collateral Trustee shall have such sole and exclusive right
described in the foregoing. Unless and until the Complete Discharge of Priority
Lien Obligations has occurred, and subject to the rights of the Grantors under
the Priority Lien Documents, all proceeds of any such policy and any such award
(or any payments with respect to a deed in lieu of condemnation) in respect to
the Collateral shall be paid to the Priority Lien Agent pursuant to the terms of
the Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations); provided that
notwithstanding the foregoing, after Discharge of Priority Lien Obligations but
prior to Discharge of Second Lien Obligations, such proceeds shall be paid to
the Second Lien Collateral Trustee pursuant to the Second Lien Documents. If the
Second Lien Collateral Trustee, any Second Lien Secured Party, the Third Lien
Collateral Trustee or any Third Lien Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award or payment in
contravention of the foregoing, it shall pay such proceeds over to the Priority
Lien Agent or the Second Lien Collateral Trustee, as applicable. In addition, if
by virtue of being named as an additional insured or loss payee of any insurance
policy of any Grantor covering any of the Collateral, the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party shall have the right to adjust or settle
any claim under any such insurance policy, then unless and until (i) in the case
of the Second Lien Collateral Trustee and the Second Lien Secured Parties, the
Discharge of Priority Lien Obligations has occurred and (ii) in the case of the
Third Lien Collateral Trustee and the Third Lien Secured Parties the Complete
Discharge of Priority Lien Obligations has occurred, the Second Lien Collateral
Trustee, any such Second Lien Secured Party, the Third Lien Collateral Trustee
and any such Third Lien Secured Party shall follow the instructions of the
Priority Lien Agent, or of the Grantors under the Priority Lien Documents to the
extent the Priority Lien Documents grant such Grantors the right to adjust or
settle such claims, with respect to such adjustment or settlement (subject to
the terms of Section 3.02, including the rights of the Second Lien Secured
Parties and the Third Lien Secured Parties following expiration of any
applicable Standstill Period); provided however that notwithstanding the
foregoing, after Discharge of Priority Lien Obligations but prior to Discharge
of Second Lien Obligations, the Third Lien Collateral Agent and the Third Lien
Secured Parties shall follow the instructions of the Second Lien Collateral
Trustee with respect thereto.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period), the Second Lien Collateral Trustee
shall have the sole and exclusive right, subject to the rights of the Grantors
under the Second Lien Documents, to adjust and settle claims in respect of
Collateral under any insurance policy in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of Second Lien Obligations has occurred, and subject to the rights of
the Grantors under the Second Lien Documents, all proceeds of any such policy
and any such award (or any payments with respect to a deed in lieu of
condemnation) in respect to the Collateral shall be paid to the Second Lien
Collateral Trustee

 

25



--------------------------------------------------------------------------------

pursuant to the terms of the Second Lien Documents and, after the Discharge of
Second Lien Obligations has occurred, but prior to Complete Discharge of
Priority Lien Obligations, to the Priority Lien Agent to the extent required
under the Priority Lien Documents, then to the Third Lien Collateral Trustee to
the extent required under the Third Lien Documents and then, to the extent no
Priority Lien Obligations or Third Lien Obligations are outstanding, to the
owner of the subject property, or to such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. If the
Third Lien Collateral Trustee or any Third Lien Secured Party shall, at any time
following the Discharge of Priority Lien Obligations but prior to the Discharge
of Second Lien Obligations, receive any proceeds of any such insurance policy or
any such award or payment in contravention of the foregoing, it shall pay such
proceeds over to the Second Lien Collateral Trustee. In addition, if by virtue
of being named as an additional insured or loss payee of any insurance policy of
any Grantor covering any of the Collateral, the Third Lien Collateral Trustee or
any other Third Lien Secured Party shall have the right to adjust or settle any
claim under any such insurance policy, then following Discharge of Priority Lien
Obligations unless and until the Discharge of Second Lien Obligations has
occurred, the Third Lien Collateral Trustee and any such Third Lien Secured
Party shall follow the instructions of the Second Lien Collateral Trustee, or of
the Grantors under the Second Lien Documents to the extent the Second Lien
Documents grant such Grantors the right to adjust or settle such claims, with
respect to such adjustment or settlement (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period).

Section 3.04 Notification of Release of Collateral. Each of the Priority Lien
Agent, the Second Lien Collateral Trustee and the Third Lien Collateral Trustee
shall give the other Secured Debt Representatives prompt written notice of the
Disposition by it of, and Release by it of the Lien on, any Collateral. Such
notice shall describe in reasonable detail the subject Collateral, the parties
involved in such Disposition or Release, the place, time manner and method
thereof, and the consideration, if any, received therefor; provided, however,
that the failure to give any such notice shall not in and of itself in any way
impair the effectiveness of any such Disposition or Release.

Section 3.05 No Interference; Payment Over.

(a) No Interference. (i) The Second Lien Collateral Trustee, for itself and on
behalf of each Second Lien Secured Party, agrees that each Second Lien Secured
Party (i) will not take or cause to be taken any action the purpose or effect of
which is, or could be, to make any Second Lien pari passu with, or to give such
Second Lien Secured Party any preference or priority relative to, any Priority
Lien with respect to the Collateral or any part thereof, (ii) will not challenge
or question in any proceeding the validity or enforceability of any Priority
Lien Obligations or Priority Lien Document, or the validity, attachment,
perfection or priority of any Priority Lien, or the validity or enforceability
of the priorities, rights or duties established by the provisions of this
Agreement, (iii) will not take or cause to be taken any action the purpose or
effect of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
Disposition of the Collateral by any Priority Lien Secured Party or the Priority
Lien Agent acting on their behalf, (iv) shall have no right to (A) direct the
Priority Lien Agent or any other Priority Lien Secured Party to exercise any
right, remedy or power with respect to any Collateral or (B) consent to the
exercise by the Priority Lien Agent or any other Priority Lien Secured Party of
any right, remedy or power with respect to any Collateral, (v) will not
institute any suit or assert in any suit or Insolvency or Liquidation Proceeding
any claim against the Priority Lien Agent or other Priority Lien Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to, and neither the Priority Lien Agent
nor any other Priority Lien Secured Party shall be liable for, any action taken
or omitted to be taken by the Priority Lien Agent or other Priority Lien Secured
Party with respect to any Priority Lien Collateral, (vi) will not seek, and
hereby waives any right, to have any Collateral or any part thereof marshaled
upon any foreclosure or other Disposition of such Collateral, (vii) will not
attempt, directly or indirectly, whether

 

26



--------------------------------------------------------------------------------

by judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement, (viii) will not object to, and hereby waives any
right to object to, forbearance by the Priority Lien Agent or any Priority Lien
Secured Party, and (ix) will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
and

(b) The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that each Third Lien Secured Party (i) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Third Lien pari passu with, or to give such Third Lien Secured Party
any preference or priority relative to, any Priority Lien or Second Lien with
respect to the Collateral or any part thereof, (ii) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations, Priority Lien Document, Second Lien Obligations or Second Lien
Document, or the validity, attachment, perfection or priority of any Priority
Lien or Second Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (iii) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Priority Lien Secured Party or the Priority Lien Agent acting on their behalf or
by any Second Lien Secured Party or the Second Lien Collateral Trustee acting on
their behalf, (iv) shall have no right to (A) direct the Priority Lien Agent,
any other Priority Lien Secured Party, the Second Lien Collateral Trustee or any
other Second Lien Secured Party to exercise any right, remedy or power with
respect to any Collateral or (B) consent to the exercise by the Priority Lien
Agent, any other Priority Lien Secured Party, the Second Lien Collateral Trustee
or any other Second Lien Secured Party of any right, remedy or power with
respect to any Collateral, (v) will not institute any suit or assert in any suit
or Insolvency or Liquidation Proceeding any claim against the Priority Lien
Agent, any other Priority Lien Secured Party, the Second Lien Collateral Trustee
or any other Second Lien Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to, and none
of the Priority Lien Agent, any other Priority Lien Secured Party, the Second
Lien Collateral Trustee or any other Second Lien Secured Party shall be liable
for, any action taken or omitted to be taken by the Priority Lien Agent, any
other Priority Lien Secured Party, the Second Lien Collateral Trustee or any
other Second Lien Secured Party with respect to any Priority Lien Collateral or
Second Lien Collateral, as applicable, (vi) will not seek, and hereby waives any
right, to have any Collateral or any part thereof marshaled upon any foreclosure
or other Disposition of such Collateral, (vii) will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement, (viii) will not object to,
and hereby waives any right to object to, forbearance by the Priority Lien
Agent, any Priority Lien Secured Party, the Second Lien Collateral Trustee or
any Second Lien Secured Party and (ix) will not assert, and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or claim the benefit of any marshalling, appraisal, valuation
or other similar right that may be available under applicable law with respect
to the Collateral or any similar rights a junior secured creditor may have under
applicable law.

(c) Payment Over. (i) Each of the Second Lien Collateral Trustee, for itself and
on behalf of each other Second Lien Secured Party, and, subject to the
provisions of Section 3.05(c)(ii), the Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, hereby agrees that if any
Second Lien Secured Party or Third Lien Secured Party, as applicable, shall
obtain possession of any Collateral or shall realize any proceeds or payment in
respect of any Collateral, pursuant to the exercise of any rights or remedies
with respect to the Collateral under any Second Lien Security Document or Third
Lien Security Document, as applicable, or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding, to the extent permitted hereunder, at any time prior to, in the case
of (i) the Second Lien Collateral Trustee and the

 

27



--------------------------------------------------------------------------------

Second Lien Secured Parties the Discharge of Priority Lien Obligations and
(ii) the Third Lien Collateral Trustee and the Third Lien Secured Parties the
Complete Discharge of Priority Lien Obligations secured, or intended to be
secured, by such Collateral, then it shall hold such Collateral, proceeds or
payment in trust for the Priority Lien Agent and the other Priority Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Priority Lien Agent as promptly as practicable. Furthermore, the Second
Lien Collateral Trustee or the Third Lien Collateral Trustee, as applicable,
shall, at the Grantors’ expense, promptly send written notice to the Priority
Lien Agent upon receipt of such Collateral by any Second Lien Secured Party at
any time prior to Discharge of Priority Lien Obligations or at any time
following Discharge of Second Lien Obligations but prior to Complete Discharge
of Priority Lien Obligations and, subject to the provisions of
Section 3.05(c)(ii), to the Third Lien Secured Party, as applicable, proceeds or
payment and if directed by the Priority Lien Agent within ten (10) days after
receipt by the Priority Lien Agent of such written notice, shall deliver such
Collateral, proceeds or payment to the Priority Lien Agent in the same form as
received, with any necessary endorsements, or as court of competent jurisdiction
may otherwise direct. The Priority Lien Agent is hereby authorized to make any
such endorsements as agent for the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party, as applicable. Each of the Second Lien Collateral Trustee,
for itself and on behalf of each other Second Lien Secured Party, and subject to
the provisions of Section 3.05(c)(ii), to the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that if, at
any time, it obtains written notice that all or part of any payment with respect
to any Priority Lien Obligations (other than, in the case of the Second Lien
Collateral Trustee, payments made in respect of Excess Priority Lien
Obligations) previously made shall be rescinded for any reason whatsoever, it
will promptly pay over to the Priority Lien Agent any payment received by it and
then in its possession or under its control in respect of any such Priority Lien
Collateral and shall promptly turn any such Collateral then held by it over to
the Priority Lien Agent, and the provisions set forth in this Agreement will be
reinstated as if such payment had not been made, until the Discharge of Priority
Lien Obligations or the Complete Discharge of Priority Lien Obligations, as
applicable. All Second Liens and Third Liens will remain attached to and
enforceable against all proceeds so held or remitted, subject to the priorities
set forth in this Agreement. Anything contained herein to the contrary
notwithstanding, this Section 3.05(c) shall not apply to any proceeds of
Collateral realized in a transaction not prohibited by this Agreement or the
Priority Lien Documents and as to which the possession or receipt thereof by the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party, as applicable, is
otherwise permitted by this Agreement or the Priority Lien Documents.

(ii) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that if any Third Lien Secured Party
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Third Lien Security Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, to the extent permitted hereunder, at any
time following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations secured, or intended to be secured, by such
Collateral, then it shall hold such Collateral, proceeds or payment in trust for
the Second Lien Collateral Trustee and the other Second Lien Secured Parties and
transfer such Collateral, proceeds or payment, as the case may be, to the Second
Lien Collateral Trustee reasonably promptly after obtaining written notice from
the Second Lien Secured Parties that it has possession of such Collateral or
proceeds or payments in respect thereof. Furthermore, at any time following
Discharge of Priority Lien Obligations but prior to Discharge of Second Lien
Obligations the Third Lien Collateral Trustee shall, at the Grantors’ expense,
promptly send written notice to the Second Lien Collateral Trustee upon receipt
of such Collateral by any Third Lien Secured Party, proceeds or payment and if
directed by the Second Lien Collateral Trustee within ten (10) days after
receipt by the Second Lien Collateral Trustee of such written notice, shall
deliver such Collateral, proceeds or payment to the Second Lien Collateral
Trustee in the

 

28



--------------------------------------------------------------------------------

same form as received, with any necessary endorsements, or as court of competent
jurisdiction may otherwise direct. The Second Lien Collateral Trustee is hereby
authorized to make any such endorsements as agent for the Third Lien Collateral
Trustee or any other Third Lien Secured Party. The Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that if, at any time, it obtains written notice that all or part of any payment
with respect to any Second Lien Obligations previously made shall be rescinded
for any reason whatsoever, it will promptly pay over to the Second Lien
Collateral Trustee any payment received by it and then in its possession or
under its control in respect of any such Second Lien Collateral and shall
promptly turn any such Collateral then held by it over to the Second Lien
Collateral Trustee, and the provisions set forth in this Agreement will be
reinstated as if such payment bad not been made, until the Discharge of Second
Lien Obligations. All Third Liens will remain attached to and enforceable
against all proceeds so held or remitted, subject to the priorities set forth in
this Agreement. Anything contained herein to the contrary notwithstanding, this
Section 3.05(c) shall not apply to any proceeds of Collateral realized in a
transaction not prohibited by this Agreement or the Second Lien Documents and as
to which the possession or receipt thereof by the Third Lien Collateral Trustee
or any other Third Lien Secured Party is otherwise permitted by this Agreement
or the Second Lien Documents.

Section 3.06 Purchase Option.

(a) Notwithstanding anything in this Agreement to the contrary, on or at any
time within sixty (60) days after the Second Lien Collateral Trustee receives
notice of (i) the commencement of an Insolvency or Liquidation Proceeding or
(ii) the acceleration of the Priority Lien Obligations, holders of the Second
Lien Debt and each of their respective designated Affiliates (the “Second Lien
Purchasers”) will have the right, at their sole option and election (but will
not be obligated), at any time upon prior written notice (the “Purchase Notice”)
to the Priority Lien Agent, to purchase from the Priority Lien Secured Parties
all (but not less than all) Priority Lien Obligations (including unfunded
commitments but excluding Excess Priority Lien Obligations) and any loans
provided by any of the Priority Lien Secured Parties in connection with a DIP
Financing that are outstanding on the date of such purchase. Promptly following
the receipt of such notice, the Priority Lien Agent will deliver to the Second
Lien Collateral Trustee a statement of the amount of Priority Lien Debt (other
than Excess Priority Lien Obligations), other Priority Lien Obligations and DIP
Financing then outstanding and the amount of the cash collateral requested by
the Priority Lien Agent to be delivered pursuant to Section 3.06(b)(ii) below.
The right to purchase provided for in this Section 3.06 will expire unless,
within 10 Business Days after the receipt by the Second Lien Collateral Trustee
of such notice from the Priority Lien Agent, the Second Lien Collateral Trustee
delivers to the Priority Lien Agent an irrevocable commitment of the Second Lien
Purchasers to purchase all (but not less than all) of the Priority Lien
Obligations (including unfunded commitments but excluding Excess Priority Lien
Obligations) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing and to otherwise complete such purchase on
the terms set forth under this Section 3.06. Unless the right to purchase shall
have expired in accordance with the preceding sentence, neither the applicable
Priority Lien Representative nor any holder of Priority Lien Obligations will
enforce or exercise any rights or remedies with respect to the Collateral after
receipt of the Purchase Notice by such Priority Lien Representative.

 

29



--------------------------------------------------------------------------------

(b) On the date specified by the Second Lien Collateral Trustee (on behalf of
the Second Lien Purchasers) in such irrevocable commitment (which shall not be
less than five Business Days nor more than 20 Business Days, after the receipt
by the Priority Lien Agent of such irrevocable commitment), the Priority Lien
Secured Parties shall sell to the Second Lien Purchasers all (but not less than
all) Priority Lien Obligations (including unfunded commitments but excluding
Excess Priority Lien Obligations) and any loans provided by any of the Priority
Lien Secured Parties in connection with a DIP Financing that are outstanding on
the date of such sale, subject to any required approval of any Governmental
Authority then in effect, if any, and only if on the date of such sale, the
Priority Lien Agent receives the following:

(i) payment, as the purchase price for all Priority Lien Obligations sold in
such sale, of an amount equal to the full amount of all Priority Lien
Obligations (other than (x) outstanding letters of credit as referred to in
clause (ii) below and (y) any Priority Lien Obligations constituting Excess
Priority Lien Obligations) and loans provided by any of the Priority Lien
Secured Parties in connection with a DIP Financing then outstanding (including
principal, interest, fees, reasonable attorneys’ fees and legal expenses, but
excluding contingent indemnification obligations for which no claim or demand
for payment has been made at or prior to such time); provided that in the case
of Hedging Obligations that constitute Priority Lien Obligations the Second Lien
Purchasers shall cause the applicable agreements governing such Hedging
Obligations to be assigned and novated or, if such agreements have been
terminated, such purchase price shall include an amount equal to the sum of any
unpaid amounts then due in respect of such Hedging Obligations, calculated using
the market quotation method and after giving effect to any netting arrangements;

(ii) a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the Priority
Lien Agent as security solely to reimburse the issuers of such letters of credit
that become due and payable after such sale and any fees and expenses incurred
in connection with such letters of credit and (B) returned to the Second Lien
Collateral Trustee (except as may otherwise be required by applicable law or any
order of any court or other Governmental Authority) promptly after the
expiration or termination from time to time of all payment contingencies
affecting such letters of credit; and

(iii) any agreements, documents or instruments which the Priority Lien Agent may
reasonably request pursuant to which the Second Lien Collateral Trustee and the
Second Lien Purchasers in such sale expressly assume and adopt all of the
obligations of the Priority Lien Agent and the Priority Lien Secured Parties
under the Priority Lien Documents and in connection with loans provided by any
of the Priority Lien Secured Parties in connection with a DIP Financing on and
after the date of the purchase and sale and the Second Lien Collateral Trustee
(or any other representative appointed by the holders of a majority in aggregate
principal amount of the Second Lien Term Loans then outstanding) becomes a
successor agent thereunder.

(c) Such purchase of the Priority Lien Obligations (including unfunded
commitments but excluding Excess Priority Lien Obligations) and any loans
provided by any of the Secured Parties in connection with a DIP Financing shall
be made on a pro rata basis among the Second Lien Purchasers giving notice to
the Priority Lien Agent of their interest to exercise the purchase option
hereunder according to each such Second Lien Purchaser’s portion of the Second
Lien Debt outstanding on the date of purchase or such portion as such Second
Lien Purchasers may otherwise agree among themselves. Such purchase price and
cash collateral shall be remitted by wire transfer in federal funds to such bank
account of the Priority Lien Agent as the Priority Lien Agent may designate in
writing to the Second Lien Collateral Trustee for such purpose. Interest shall
be calculated to but excluding the Business Day on which such sale occurs if the
amounts so paid by the Second Lien Purchasers to the bank account designated by
the Priority Lien Agent are received in such bank account prior to 12:00 noon,
New York City time, and interest shall be calculated to and including such
Business Day if the amounts so paid by the Second Lien Purchasers to the bank
account designated by the Priority Lien Agent are received in such bank account
later than 12:00 noon, New York City time.

 

30



--------------------------------------------------------------------------------

(d) Such sale shall be expressly made without representation or warranty of any
kind by the Priority Lien Secured Parties as to the Priority Lien Obligations,
the Collateral or otherwise and without recourse to any Priority Lien Secured
Party, except that the Priority Lien Secured Parties shall represent and warrant
severally as to the Priority Lien Obligations (including unfunded commitments)
and any loans provided by any of the Priority Lien Secured Parties in connection
with a DIP Financing then owing to it: (i) that such applicable Priority Lien
Secured Party owns such Priority Lien Obligations (including unfunded
commitments) and any loans provided by any of the Priority Lien Secured Parties
in connection with a DIP Financing free and clear of any Liens; and (ii) that
such applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.

(e) After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Liens upon the Collateral in accordance with the applicable provisions
of the Priority Lien Documents as in effect at the time of such sale, and the
issuers of letters of credit will remain entitled to the benefit of the Priority
Liens upon the Collateral and sharing rights in the proceeds thereof in
accordance with the provisions of the Priority Lien Documents as in effect at
the time of such sale, as fully as if the sale of the Priority Lien Debt had not
been made, but only the Person or successor agent to whom the Priority Liens are
transferred in such sale will have the right to foreclose upon or otherwise
enforce the Priority Liens and only the Second Lien Purchasers in the sale will
have the right to direct such Person or successor as to matters relating to the
foreclosure or other enforcement of the Priority Liens.

ARTICLE IV

OTHER AGREEMENTS

Section 4.01 Release of Liens; Automatic Release of Second Liens and Third
Liens. (a) Prior to (i) the Discharge of Priority Lien Obligations, each of the
Second Lien Collateral Trustee, for itself and on behalf of each other Second
Lien Secured Party, and (ii) the Complete Discharge of Priority Lien Obligations
and subject to 4.01(b) the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, agrees that, in the event the
Priority Lien Secured Parties release their Lien on any Collateral, each of the
Second Lien and Third Lien on such Collateral shall terminate and be released
automatically and without further action if (i) such release is permitted under
the Second Lien Documents and the Third Lien Documents, (ii) such release is
effected in connection with the Priority Lien Agent’s foreclosure upon, or other
exercise of rights or remedies with respect to, such Collateral, (iii)(A) after
giving effect to such release and the filing of any additional Second Lien
Security Documents or supplements or amendments to existing Second Lien Security
Documents on or prior to the consummation of such release, the Collateral shall
include Oil and Gas Properties subject to such Second Lien Security Documents
that include not less than 80% of the total discounted future net revenue of the
Grantors’ Oil and Gas Properties located in the United States and adjacent
Federal waters constituting Proved Reserves as estimated by W&T in its most
recent Reserve Report (or otherwise satisfies any minimum Collateral
requirements then in effect in the Priority Lien Documents) (provided that any
release in connection with a sale, transfer or other disposition of Collateral
in a transaction or circumstance that complies with Section 6.10 of the Term
Loan Credit Agreement (or any similar provision of any other Second Lien
Documents) and Section 4.1 of the Second Lien Collateral Trust Agreement shall
not be subject to the condition in this clause (iii)(A)) and (B) after giving
effect to such release and the filing of any additional Third Lien Security
Documents or supplements or amendments to existing Third Lien Security Documents
on or prior to the consummation of such release, the Collateral securing the
Third Lien Obligations shall satisfy any minimum Collateral requirements in the
Third Lien Documents (provided that any release in connection with a sale,
transfer or other disposition of Collateral in a transaction or circumstance
that complies with the applicable provisions of the Third Lien Documents and the
Third Lien Collateral Trust Agreement shall not be subject to the condition in
this clause (iii)(B)) or (iv) such release is effected in connection with a sale
or other Disposition of any Collateral (or any

 

31



--------------------------------------------------------------------------------

portion thereof) under Section 363 of the Bankruptcy Code or any other provision
of the Bankruptcy Code if the Priority Lien Secured Parties shall have consented
to such sale or Disposition of such Collateral; provided that, in the case of
each of clauses (ii), (iii) and (iv), the Second Liens and Third Liens on such
Collateral shall attach to (and shall remain subject and subordinate to all
Priority Liens securing Priority Lien Obligations (other than, in the case of
the Second Lien Obligations, Excess Priority Lien Obligations) and, in the case
of the Third Liens, shall remain subject and subordinate to (I) all Priority
Liens securing Priority Lien Obligations and (II) all Second Liens securing
Second Lien Obligations) any proceeds of a sale, transfer or other Disposition
of Collateral not paid to the Priority Lien Secured Parties or that remain after
the Complete Discharge of Priority Lien Obligations.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that, in the
event the Second Lien Secured Parties release their Lien on any Collateral, the
Third Lien on such Collateral shall terminate and be released automatically and
without further action if (i) such release is permitted under the Third Lien
Documents, (ii) such release is effected in connection with the Second Lien
Collateral Trustee’s foreclosure upon, or other exercise of rights or remedies
with respect to, such Collateral, (iii) after giving effect to such release and
the filing of any additional Third Lien Security Documents or supplements or
amendments to existing Third Lien Security Documents on or prior to the
consummation of such release, the Collateral securing the Third Lien Obligations
shall satisfy any minimum Collateral requirements in the Third Lien Documents
(provided that any release in connection with a sale, transfer or other
disposition of Collateral in a transaction or circumstance that complies with
the applicable provisions of the Third Lien Documents and the Third Lien
Collateral Trust Agreement shall not be subject to the condition in this clause
(iii)) or (iv) such release is effected in connection with a sale or other
Disposition of any Collateral (or any portion thereof) under Section 363 of the
Bankruptcy Code or any other provision of the Bankruptcy Code if the Second Lien
Secured Parties shall have consented to such sale or Disposition of such
Collateral; provided that, in the case of each of clauses (i), (ii), (iii) and
(iv), the Third Liens on such Collateral shall attach to (and shall remain
subject and subordinate to all Second Liens securing Second Lien Obligations)
any proceeds of a sale, transfer or other Disposition of Collateral not paid to
the Second Lien Secured Parties or that remain after the Discharge of Second
Lien Obligations.

(c) Each of the Second Lien Collateral Trustee and the Third Lien Collateral
Trustee agrees to execute and deliver (at the sole cost and expense of the
Grantors) all such releases and other instruments as shall reasonably be
requested by the Priority Lien Agent or the Second Lien Collateral Trustee, as
applicable, to evidence and confirm any release of Collateral provided for in
this Section 4.01.

Section 4.02 Certain Agreements With Respect to Insolvency or Liquidation
Proceedings. (a) The parties hereto acknowledge that this Agreement is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code and shall
continue in full force and effect, notwithstanding the commencement of any
Insolvency or Liquidation Proceeding by or against W&T or any subsidiary of W&T.
All references in this Agreement to W&T or any subsidiary of W&T or any other
Grantor will include such Person or Persons as a debtor-in-possession and any
receiver or trustee for such Person or Persons in an Insolvency or Liquidation
Proceeding. For the purposes of this Section 4.02, unless otherwise provided
herein, clauses (b) through and including (o) of this Section 4.02 shall be in
full force and effect (i) in respect to the Second Lien Collateral Trustee and
the Second Lien Secured Parties at all times prior to the Discharge of Priority
Lien Obligations and (ii) in respect of the Third Lien Collateral Trustee and
the Third Lien Secured Parties at all times prior to Complete Discharge of
Priority Lien Obligations and clauses (p) through and including (cc) of this
Section 4.02 shall be in full force and effect following the Discharge of
Priority Lien Obligations but prior to the Discharge of Second Lien Obligations.

 

32



--------------------------------------------------------------------------------

(b) If W&T or any of its subsidiaries shall become subject to any Insolvency or
Liquidation Proceeding and shall, as debtor(s)-in-possession, or if any receiver
or trustee for such Person or Persons shall, move for approval of financing
(“DIP Financing”) to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code or the use of cash collateral under
Section 363 of the Bankruptcy Code, (i) the Second Lien Collateral Trustee, for
itself and on behalf of each Second Lien Secured Party, agrees that neither it
nor any other Second Lien Secured Party and (ii) the Third Lien Collateral
Trustee, for itself and on behalf of each Third Lien Secured Party, agrees that
neither it nor any other Third Lien Secured Party, will raise any objection,
contest or oppose, and each Second Lien Secured Party and Third Lien Secured
Party will waive any claim such Person may now or hereafter have, to any such
financing or to the Liens on the Collateral securing the same (“DIP Financing
Liens”), or to any use, sale or lease of cash collateral that constitutes
Collateral or to any grant of administrative expense priority under Section 364
of the Bankruptcy Code, unless (A) the Priority Lien Agent or the Priority Lien
Secured Parties oppose or object to such DIP Financing or such DIP Financing
Liens or such use of cash collateral or (B) the maximum principal amount of
indebtedness permitted under such DIP Financing exceeds the sum of (I) the
amount of Priority Lien Obligations refinanced with the proceeds thereof (not
including in the case of any objection, contest or opposition by the Second Lien
Collateral Trustee or the Second Lien Secured Parties (but not the Third Lien
Collateral Trustee or the Third Lien Secured Parties) the amount, if any, of any
Excess Priority Lien Obligations refinanced with such proceeds) and (II)
$150,000,000. To the extent such DIP Financing Liens are senior to, or rank pari
passu with, the Priority Liens, (1) the Second Lien Collateral Trustee will, for
itself and on behalf of the other Second Lien Secured Parties, subordinate the
Second Liens on the Collateral to the Priority Liens (other than Excess Priority
Lien Obligations) and to such DIP Financing Liens, so long as the Second Lien
Collateral Trustee, on behalf of the Second Lien Secured Parties, retains Liens
on all the Collateral, including proceeds thereof arising after the commencement
of any Insolvency or Liquidation Proceeding, with the same priority relative to
the Priority Liens and the Excess Priority Lien Obligations and the Third Liens
as existed prior to the commencement of the case under the Bankruptcy Code and
(2) the Third Lien Collateral Trustee will, for itself and on behalf of the
other Third Lien Secured Parties, subordinate the Third Liens on the Collateral
to the Priority Liens, the Second Liens and to such DIP Financing Liens, so long
as the Third Lien Collateral Trustee, on behalf of the Third Lien Secured
Parties, retains Liens on all the Collateral, including proceeds thereof arising
after the commencement of any Insolvency or Liquidation Proceeding, with the
same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.

(c) Prior to (i) in the case of the Second Lien Collateral Trustee and the
Second Lien Secured Parties the Discharge of Priority Lien Obligations and
(ii) in the case of the Third Lien Collateral Agent and the Third Lien Secured
Parties the Complete Discharge of Priority Obligations, without the consent of
the Priority Lien Agent, in its sole discretion, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing.

(d) Prior to (i) in the case of the Second Lien Collateral Trustee and the
Second Lien Secured Parties the Discharge of Priority Lien Obligations and
(ii) in the case of the Third Lien Collateral Agent and the Third Lien Secured
Parties the Complete Discharge of Priority Obligations, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that it will not object to, oppose or contest (or
join with or support any third party objecting to, opposing or contesting) a
sale or other Disposition, a motion to sell or Dispose or the bidding procedure
for such sale or Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if the Priority Lien Secured Parties shall have consented to such sale or
Disposition, such motion to sell or Dispose or such bidding procedure for such
sale or Disposition of such Collateral and all Priority Liens, Second Liens and
Third Liens will attach to the proceeds of the sale in the same respective
priorities as set forth in this Agreement.

 

33



--------------------------------------------------------------------------------

(e) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any claim
that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any DIP Financing Liens (that is granted in a
manner that is consistent with this Agreement) or administrative expense
priority under Section 364 of the Bankruptcy Code.

(f) Prior to (i) the Discharge of Priority Lien Obligations, the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, agrees that neither the Second Lien Collateral Trustee nor any other
Second Lien Secured Party, and (ii) prior to the Complete Discharge of Priority
Lien Obligations the Third Lien Collateral Trustee, for itself and on behalf of
each other Third Lien Secured Party, agrees that neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party, will file or
prosecute in any Insolvency or Liquidation Proceeding any motion for adequate
protection (or any comparable request for relief) based upon their interest in
the Collateral, nor object to, oppose or contest (or join with or support any
third party objecting to, opposing or contesting) (i) any request by the
Priority Lien Agent or any other Priority Lien Secured Party for adequate
protection or (ii) any objection by the Priority Lien Agent or any other
Priority Lien Secured Party to any motion, relief, action or proceeding based on
the Priority Lien Agent or Priority Lien Secured Parties claiming a lack of
adequate protection, except that

(A) the Second Lien Secured Parties may:

(I) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Third Liens as existed prior to the commencement of the Insolvency
or Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties; and

(II) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations; and

(B) the Third Lien Secured Parties may:

(I) freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Second Liens as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties and the Second Lien Secured Parties; and

(II) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Complete Discharge of Priority Lien Obligations and the Discharge
of Second Lien Obligations.

 

34



--------------------------------------------------------------------------------

(g) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
of the other of the Second Lien Secured Parties and the Third Lien Collateral
Trustee, for itself and on behalf of each of the other Third Lien Secured
Parties, waives any claim it or any such other Second Lien Secured Party or
Third Lien Secured Party, as applicable, may now or hereafter have against the
Priority Lien Agent or any other Priority Lien Secured Party (or their
representatives) arising out of any election by the Priority Lien Agent or any
Priority Lien Secured Parties, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code.

(h) (i) The Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, until the Discharge of Priority Lien Obligations neither the Second
Lien Collateral Trustee nor any other Second Lien Secured Party shall and
(ii) the Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, until the Complete Discharge of Priority Lien Obligations, neither
the Third Lien Collateral Trustee nor any other Third Lien Secured Party shall,
support or vote to accept any plan of reorganization or disclosure statement of
W&T or any other Grantor unless (i) such plan is accepted by the Class of
Priority Lien Secured Parties in accordance with Section 1126(c) of the
Bankruptcy Code or otherwise provides for the payment in full in cash of all
Priority Lien Obligations (including all post-petition interest approved by the
bankruptcy court, fees and expenses and cash collateralization of all letters of
credit) on the effective date of such plan of reorganization, or (ii) such plan
provides on account of the Priority Lien Secured Parties for the retention by
the Priority Lien Agent, for the benefit of the Priority Lien Secured Parties,
of the Liens on the Collateral securing the Priority Lien Obligations, and on
all proceeds thereof whenever received, and such plan also provides that any
Liens retained by, or granted to, the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee are only on property securing the Priority Lien
Obligations and shall have the same relative priority with respect to the
Collateral or other property, respectively, as provided in this Agreement with
respect to the Collateral. Except as provided herein, each of the Second Lien
Secured Parties and the Third Lien Secured Parties shall remain entitled to vote
their claims in any such Insolvency or Liquidation Proceeding.

(i) The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that neither the Third Lien Collateral Trustee nor any other Third Lien Secured
Party, shall seek relief, pursuant to Section 362(d) of the Bankruptcy Code or
otherwise, from the automatic stay of Section 362(a) of the Bankruptcy Code or
from any other stay in any Insolvency or Liquidation Proceeding in respect of
the Collateral without the prior written consent of the Priority Lien Agent.

(j) The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that neither the Third Lien Collateral Trustee nor any other Third Lien Secured
Party, shall oppose or seek to challenge any claim by the Priority Lien Agent or
any other Priority Lien Secured Party for allowance or payment in any Insolvency
or Liquidation Proceeding of Priority Lien Obligations consisting of
post-petition interest, fees or expenses or cash collateralization of all
letters of credit to the extent of the value of the Priority Liens (it being
understood that such value will be determined without regard to the existence of
the Second Liens or the Third Liens on the Collateral) other than, in the case
of the Second Liens, Liens securing Excess Priority Lien Obligations. Neither
Priority Lien Agent nor any other Priority Lien Secured Party shall oppose or
seek to challenge any claim by the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party for allowance or payment in any Insolvency or Liquidation

 

35



--------------------------------------------------------------------------------

Proceeding of Second Lien Obligations or Third Lien Obligations, as applicable,
consisting of post-petition interest, fees or expenses to the extent of the
value of the Second Liens or the Third Liens, as applicable, on the Collateral;
provided that if the Priority Lien Agent or any other Priority Lien Secured
Party shall have made any such claim, such claim (i) shall have been approved or
(ii) will be approved contemporaneously with the approval of any such claim by
the Second Lien Collateral Trustee or any Second Lien Secured Party or the Third
Lien Collateral Trustee or any Third Lien Secured Party, as applicable.

(k)

(i) Without the express written consent of the Priority Lien Agent, none of the
Second Lien Collateral Trustee or any other Second Lien Secured Party shall (or
shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Priority Lien Secured Party or the value of
any claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose, object to or contest the payment to the Priority Lien Secured
Parties of interest, fees or expenses under Section 506(b) of the Bankruptcy
Code other than payments of interest in respect of Excess Priority Lien
Obligations.

(ii) Without the express written consent of the Priority Lien Agent, none of the
Third Lien Collateral Trustee or any other Third Lien Secured Party shall (or
shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Priority Lien Secured Party or the value of
any claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose, object to or contest the payment to the Priority Lien Secured
Parties of interest, fees or expenses under Section 506(b) of the Bankruptcy
Code.

(l) Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then each of the
Second Lien Collateral Trustee for itself and on behalf of each other Second
Lien Secured Party and the Third Lien Collateral Trustee, for itself and on
behalf of each other Third Lien Secured Party, agrees that, any distribution or
recovery they may receive in respect of any such Collateral shall be segregated
and held in trust and forthwith paid over to the Priority Lien Agent for the
benefit of the Priority Lien Secured Parties in the same form as received
without recourse, representation or warranty (other than a representation of the
Second Lien Collateral Trustee or the Third Lien Collateral Trustee, as
applicable, that it has not otherwise sold, assigned, transferred or pledged any
right, title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby appoints the
Priority Lien Agent, and any officer or agent of the Priority Lien Agent, with
full power of substitution, the attorney-in-fact of each Second Lien Secured
Party and Third Lien Secured Party for the limited purpose of carrying out the
provisions of this Section 4.02(l) and taking any action and executing any
instrument that the Priority Lien Agent may deem necessary or advisable to
accomplish the purposes of this Section 4.02(l), which appointment is
irrevocable and coupled with an interest.

(m) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
the Priority Lien Agent shall have the exclusive right to credit bid the
Priority Lien Obligations and further that none of the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Priority Lien Agent.

 

36



--------------------------------------------------------------------------------

(n) Without the consent of the Priority Lien Agent in its sole discretion, each
of the Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party and the Third Lien Collateral Trustee, for itself and
on behalf of each other Third Lien Secured Party, agrees it will not file an
involuntary bankruptcy claim or seek the appointment of an examiner or a trustee
for W&T or any of its subsidiaries.

(o) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any right to
assert or enforce any claim under Section 506(c) or 552 of the Bankruptcy Code
as against any Priority Lien Secured Party or any of the Collateral.

(p) If W&T or any of its subsidiaries shall become subject to any Insolvency or
Liquidation Proceeding and shall, as debtor(s)-in-possession, move for approval
of DIP Financing to be provided by one or more DIP Lenders under Section 364 of
the Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, the Third Lien Collateral Trustee, for itself and on behalf of
each Third Lien Secured Party, agrees that neither it nor any other Third Lien
Secured Party will raise any objection, contest or oppose, and each Third Lien
Secured Party will waive any claim such Person may now or hereafter have, to any
such financing or to the DIP Financing Liens on the Collateral securing the
same, or to any use, sale or lease of cash collateral that constitutes
Collateral or to any grant of administrative expense priority under Section 364
of the Bankruptcy Code, unless (i) the Second Lien Collateral Trustee or the
Second Lien Secured Parties oppose or object to such DIP Financing or such DIP
Financing Liens or such use of cash collateral or (ii) the maximum principal
amount of indebtedness permitted under such DIP Financing exceeds the sum of
(A) the amount of Second Lien Obligations refinanced with the proceeds thereof
and (B) $150,000,000. To the extent such DIP Financing Liens are senior to, or
rank pari passu with, the Second Liens, the Third Lien Collateral Trustee will,
for itself and on behalf of the other Third Lien Secured Parties, subordinate
the Third Liens on the Collateral to the Second Liens and to such DIP Financing
Liens, so long as the Third Lien Collateral Trustee, on behalf of the Third Lien
Secured Parties, retains Liens on all the Collateral, including proceeds thereof
arising after the commencement of any Insolvency or Liquidation Proceeding, with
the same priority relative to the Priority Liens and the Second Liens as existed
prior to the commencement of the case under the Bankruptcy Code.

(q) Without the consent of the Second Lien Collateral Trustee in its sole
discretion, the Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing.

(r) The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that it will not object to, oppose or contest (or
join with or support any third party objecting to, opposing or contesting) a
sale or other Disposition, a motion to sell or Dispose or the bidding procedure
for such sale or Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if the Second Lien Secured Parties shall have consented to such sale or
Disposition, such motion to sell or Dispose or such bidding procedure for such
sale or Disposition of such Collateral and all Second Liens and Third Liens will
attach to the proceeds of the sale in the same respective priorities as set
forth in this Agreement.

(s) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any claim that may be had against the Second
Lien Collateral Trustee or any other Second Lien Secured Party arising out of
any DIP Financing Liens (granted in a manner that is consistent with this
Agreement) or administrative expense priority under Section 364 of the
Bankruptcy Code.

 

37



--------------------------------------------------------------------------------

(t) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party will file or prosecute in any Insolvency
or Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Second Lien Collateral Trustee or
any other Second Lien Secured Party for adequate protection or (ii) any
objection by the Second Lien Collateral Trustee or any other Second Lien Secured
Party to any motion, relief, action or proceeding based on the Second Lien
Collateral Trustee or Second Lien Secured Parties claiming a lack of adequate
protection, except that the Third Lien Secured Parties may:

(A) freely seek and obtain relief granting a replacement lien co-extensive in
all respects with, but subordinated (as set forth in Section 2.01) to, with the
same relative priority to the Second Liens as existed prior to the commencement
of the Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency
or Liquidation Proceeding to, or for the benefit of, the Second Lien Secured
Parties; and

(B) freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Second Lien Obligations.

(u) The Third Lien Collateral Trustee, for itself and on behalf of each of the
other of the Third Lien Secured Parties, waives any claim the Third Lien
Collateral Trustee or any such other Third Lien Secured Party may now or
hereafter have against the Second Lien Collateral Trustee or any other Second
Lien Secured Party (or their representatives) arising out of any election by the
Second Lien Collateral Trustee or any Second Lien Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code.

(v) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, neither the Third Lien Collateral Trustee nor any other Third Lien
Secured Party shall support or vote for any plan of reorganization or disclosure
statement of W&T or any other Grantor unless (i) such plan is accepted by the
Class of Second Lien Secured Parties in accordance with Section 1126(c) of the
Bankruptcy Code or otherwise provides for the payment in full in cash of all
Second Lien Obligations (including all post-petition interest, fees and
expenses) on the effective date of such plan of reorganization, or (ii) such
plan provides on account of the Second Lien Secured Parties for the retention by
the Second Lien Collateral Trustee, for the benefit of the Second Lien Secured
Parties, of the Liens on the Collateral securing the Second Lien Obligations,
and on all proceeds thereof whenever received, and such plan also provides that
any Liens retained by, or granted to, the Third Lien Collateral Trustee are only
on property securing the Second Lien Obligations and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral.
Except as provided herein, the Third Lien Secured Parties shall remain entitled
to vote their claims in any such Insolvency or Liquidation Proceeding.

(w) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that until the Discharge of Second Lien
Obligations has occurred, neither Third Lien Collateral Trustee nor any Third
Lien Secured Party shall seek relief, pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay in any Insolvency or Liquidation
Proceeding in respect of the Collateral, without the prior written consent of
the Second Lien Collateral Trustee.

 

38



--------------------------------------------------------------------------------

(x) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither Third Lien Collateral Trustee nor
any other Third Lien Secured Party shall oppose or seek to challenge any claim
by the Second Lien Collateral Trustee or any other Second Lien Secured Party for
allowance or payment in any Insolvency or Liquidation Proceeding of Second Lien
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Second Liens (it being understood that such value will be
determined without regard to the existence of the Third Liens on the
Collateral). Neither Second Lien Collateral Trustee nor any other Second Lien
Secured Party shall oppose or seek to challenge any claim by the Third Lien
Collateral Trustee or any other Third Lien Secured Party for allowance or
payment in any Insolvency or Liquidation Proceeding of Third Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Third Liens on the Collateral; provided that if the Second Lien
Collateral Trustee or any other Second Lien Secured Party shall have made any
such claim, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Third Lien
Collateral Trustee or any Third Lien Secured Party.

(y) Without the express written consent of the Second Lien Collateral Trustee,
neither Third Lien Collateral Trustee nor any other Third Lien Secured Party
shall (or shall join with or support any third party in opposing, objecting to
or contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Second Lien Secured Party or the value of any
claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose, object to or contest the payment to the Second Lien Secured Party
of interest, fees or expenses under Section 506(b) of the Bankruptcy Code.

(z) Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Third
Lien Collateral Trustee for itself and on behalf of each other Third Lien
Secured Party, agrees that, any distribution or recovery they may receive in
respect of any such Collateral shall be segregated and held in trust and
forthwith paid over to the Second Lien Collateral Trustee for the benefit of the
Second Lien Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of the Third Lien
Collateral Trustee that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Third Lien Collateral Trustee, for itself and on behalf of
each other Third Lien Secured Party, hereby appoints the Second Lien Collateral
Trustee, and any officer or agent of the Second Lien Collateral Trustee, with
full power of substitution, the attorney-in-fact of each Third Lien Secured
Party for the limited purpose of carrying out the provisions of this
Section 4.02(z) and taking any action and executing any instrument that the
Second Lien Collateral Trustee may deem necessary or advisable to accomplish the
purposes of this Section 4.02(z), which appointment is irrevocable and coupled
with an interest.

(aa) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that subject to Section 4.01(l) the
Second Lien Collateral Trustee shall have the exclusive right to credit bid the
Second Lien Obligations and further that neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party shall (or shall join with or
support any third party in opposing, objecting to or contesting, as the case may
be) oppose, object to or contest such credit bid by the Second Lien Collateral
Trustee.

 

39



--------------------------------------------------------------------------------

(bb) Without the consent of the Second Lien Collateral Trustee in its sole
discretion, the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees it will not file an involuntary
bankruptcy claim or seek the appointment of an examiner or a trustee for W&T or
any of its subsidiaries.

(cc) The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Second Lien Secured
Party or any of the Collateral.

Section 4.03 Reinstatement. If any Priority Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise
pay to the estate of any Grantor any amount (a “Recovery”) for any reason
whatsoever, then the Priority Lien Obligations shall be reinstated to the extent
of such Recovery and the Priority Lien Secured Parties shall be entitled to a
reinstatement of Priority Lien Obligations with respect to all such recovered
amounts. Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that if, at
any time, a Second Lien Secured Party or a Third Lien Secured Party, as
applicable, receives notice of any Recovery, the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party, as applicable, shall promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its control in respect of any Collateral subject to any Priority Lien
securing such Priority Lien Obligations and shall promptly turn any Collateral
subject to any such Priority Lien then held by it over to the Priority Lien
Agent, and the provisions set forth in this Agreement shall be reinstated as if
such payment had not been made. If this Agreement shall have been terminated
prior to any such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement. Any amounts received by the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party and then in its possession or under its control
on account of the Second Lien Obligations or Third Lien Obligations, as
applicable, after the termination of this Agreement shall, in the event of a
reinstatement of this Agreement pursuant to this Section 4.03, be held in trust
for and paid over to the Priority Lien Agent for the benefit of the Priority
Lien Secured Parties for application to the reinstated Priority Lien Obligations
until the discharge thereof. This Section 4.03 shall survive termination of this
Agreement.

Section 4.04 Refinancings; Additional Second Lien Debt; Initial Third Lien
Indebtedness; Additional Third Lien Debt.

(a) The Priority Lien Obligations, the Second Lien Obligations and the Third
Lien Obligations may be Replaced, by any Priority Substitute Credit Facility,
Second Lien Substitute Facility or Third Lien Substitute Facility, as the case
may be, in each case, without notice to, or the consent of any Secured Party,
all without affecting the Lien priorities provided for herein or the other
provisions hereof; provided, that (i) the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee shall receive on or
prior to incurrence of a Priority Substitute Credit Facility, Second Lien
Substitute Facility or Third Lien Substitute Credit Facility (A) an Officers’
Certificate from W&T stating that (I) the incurrence thereof is permitted by
each applicable Secured Debt Document to be incurred and (II) the requirements
of Section 4.06 have been satisfied, and (B) a Priority Confirmation Joinder
from the holders or lenders of any indebtedness that Replaces the Priority Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations (or an
authorized agent, trustee or other representative on their behalf), (ii) the
aggregate outstanding principal amount of the Priority Lien Obligations, after
giving effect to such Priority Substitute Credit Facility, shall not exceed the
Priority Lien Cap and (iii) on or before the date of such incurrence, such
Priority Substitute Credit Facility,

 

40



--------------------------------------------------------------------------------

Second Lien Substitute Facility or Third Lien Substitute Facility is designated
by W&T, in an Officers’ Certificate delivered to the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee, as
“Priority Lien Debt”, “Second Lien Debt” or “Third Lien Debt”, as applicable,
for the purposes of the Secured Debt Documents and this Agreement; provided that
no Series of Secured Debt may be designated as more than one of Priority Lien
Debt, Second Lien Debt or Third Lien Debt.

(b) W&T will be permitted to designate as an additional holder of Second Lien
Obligations or Third Lien Obligations hereunder each Person who is, or who
becomes, the registered holder of Second Lien Debt or Third Lien Debt, as
applicable, incurred by W&T after the date of this Agreement in accordance with
the terms of all applicable Secured Debt Documents. W&T may effect such
designation by delivering to the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee, each of the following:

(i) an Officers’ Certificate stating that W&T intends to incur (A) Additional
Second Lien Obligations which will be Second Lien Debt, (B) Initial Third Lien
Obligations which will be Third Lien Debt or (C) or Additional Third Lien
Obligations which will be Third Lien Debt, which in each case, will be permitted
by each applicable Secured Debt Document to be incurred and secured by a Second
Lien or Third Lien, as applicable, equally and ratably with all previously
existing and future Second Lien Debt or Third Lien Debt, as applicable;

(ii) an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, as applicable, must be
designated as an additional holder of Secured Obligations hereunder and must,
prior to such designation, sign and deliver on behalf of the holders or lenders
of such Additional Second Lien Obligations, Initial Third Lien Obligations or
Additional Third Lien Obligations, as applicable, a Priority Confirmation
Joinder, and, to the extent necessary or appropriate to facilitate such
transaction, a new intercreditor agreement substantially similar to this
Agreement, as in effect on the date hereof; and

(iii) evidence that W&T has duly authorized, executed (if applicable) and
recorded (or caused to be recorded) in each appropriate governmental office all
relevant filings and recordations deemed necessary by W&T and the holder of such
Additional Second Lien Obligations, Initial Third Lien Obligations or Additional
Third Lien Obligations, as applicable, or its Secured Debt Representative, to
ensure that the Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations are secured by the Collateral
in accordance with the Second Lien Security Documents or the Third Lien Security
Documents, as applicable (provided that such filings and recordings may be
authorized, executed and recorded following any incurrence on a post-closing
basis if permitted by the Second Lien Representative or Third Lien
Representative for such Additional Second Lien Obligations or Additional Third
Lien Obligations, as applicable).

(c) W&T will be permitted to enter into an Initial Third Lien Debt Facility to
the extent such Initial Third Lien Debt Facility is permitted by the Priority
Credit Agreement, the other Priority Lien Documents, the Term Loan Credit
Agreement and the other Second Lien Documents. Any Third Lien Debt incurred
pursuant to such Initial Third Lien Debt Facility may be secured by a Third Lien
under and pursuant to the Initial Third Lien Security Documents provided the
Third Lien Collateral Trustee, acting for itself and on behalf of the Initial
Third Lien Secured Parties, becomes a party to this Agreement by satisfying the
conditions set forth in clauses (i) and (ii) of the immediately succeeding
paragraph.

 

41



--------------------------------------------------------------------------------

In order for the Third Lien Collateral Trustee to become a party to this
Agreement,

(i) the Priority Lien Agent, the Second Lien Collateral Trustee and the Third
Lien Collateral Trustee shall have executed and delivered a Priority
Confirmation Joinder pursuant to which (a) such Third Lien Collateral Trustee
becomes a Secured Debt Representative hereunder and (b) the Third Lien Debt and
the related Initial Third Lien Secured Parties become subject hereto and bound
hereby;

(ii) W&T shall have delivered to the Priority Lien Agent and the Second Lien
Collateral Trustee (A) true and complete copies of each Initial Third Lien
Document and (B) an Officer’s Certificate certifying such copies as being true
and correct and identifying the obligations to be designated as Initial Third
Lien Obligations and the initial aggregate principal amount thereof;

(iii) without limiting Section 4.06, the Initial Third Lien Documents relating
to such Third Lien Debt shall provide, in a manner satisfactory to the Priority
Lien Agent, that each Initial Third Lien Secured Party shall be subject to and
bound by the provisions of this Agreement in its capacity as a holder of such
Third Lien Debt.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow W&T or any other Grantor to incur additional indebtedness unless otherwise
permitted by the terms of each applicable Secured Debt Document.

Each of the then-exiting Priority Lien Agent, the Second Lien Collateral Trustee
and the Third Lien Collateral Trustee shall be authorized to execute and deliver
such documents and agreements (including amendments or supplements to this
Agreement) as such holders, lenders, agent, trustee or other representative may
reasonably request to give effect to any such Replacement or any incurrence of
Additional Second Lien Obligations, Initial Third Lien Obligations or Additional
Third Lien Obligations, it being understood that the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee or (if
permitted by the terms of the applicable Secured Debt Documents) the Grantors,
without the consent of any other Secured Party or (in the case of the Grantors)
one or more Secured Debt Representatives, may amend, supplement, modify or
restate this Agreement to the extent necessary or appropriate to facilitate such
amendments or supplements to effect such Replacement or incurrence all at the
expense of the Grantors. Upon the consummation of such Replacement or incurrence
and the execution and delivery of the documents and agreements contemplated in
the preceding sentence, the holders or lenders of such indebtedness and any
authorized agent, trustee or other representative thereof shall be entitled to
the benefits of this Agreement.

Section 4.05 Amendments to Second Lien Documents and Third Lien Documents.
(i) Prior to the Discharge of Priority Lien Obligations, without the prior
written consent of the Priority Lien Agent, no Second Lien Document, and
(ii) prior to Complete Discharge of Priority Lien Obligations without the prior
written consent of the Priority Lien Agent, no Third Lien Document, may be
amended, supplemented, restated or otherwise modified and/or refinanced or
entered into to the extent such amendment, supplement, restatement or
modification and/or refinancing, or the terms of any new Second Lien Document or
Third Lien Document, as applicable, would (i) adversely affect the lien priority
rights of the Priority Lien Secured Parties or the rights of the Priority Lien
Secured Parties to receive payments owing pursuant to the Priority Lien
Documents, (ii) except as otherwise provided for in this Agreement, add any
Liens securing the Collateral granted under the Second Lien Security Documents
or the Third Lien Security Documents, (iii) confer any additional rights on the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party in a manner
adverse to the Priority Lien Secured Parties, (iv) provide for any scheduled
payment of principal, scheduled mandatory redemption or scheduled sinking fund
payment prior to the date that is six months after the maturity date of the
Priority Lien Debt as in effect on the date of determination, (v) add or modify
covenants or events of default that are, taken as a whole, materially more
restrictive than those

 

42



--------------------------------------------------------------------------------

in the Priority Lien Documents after giving effect to any amendments or other
modifications to the Priority Lien Documents contemplated in connection with
such transaction or (vi) contravene the provisions of this Agreement or the
Priority Lien Documents.

Section 4.06 Legends. Each of

(a) the Priority Lien Agent acknowledges with respect to the Priority Credit
Agreement and the Priority Lien Security Documents,

(b) the Second Lien Collateral Trustee acknowledges with respect to (i) the Term
Loan Credit Agreement and the Term Loan Second Lien Security Documents, and
(ii) the Additional Second Lien Debt Facility and the Additional Second Lien
Security Documents, if any, and

(c) the Third Lien Collateral Trustee acknowledges with respect to (i) the
Initial Third Lien Debt Facility and the Initial Third Lien Security Documents,
if any, and (ii) the Additional Third Lien Debt Facility and the Additional
Third Lien Security Documents, if any, that

the Term Loan Credit Agreement, the Initial Third Lien Debt Facility (if any),
the Additional Second Lien Debt Facility (if any), the Additional Third Lien
Debt Facility (if any), the Second Lien Documents (other than control agreements
to which both the Priority Lien Agent and the Second Lien Collateral Trustee are
parties), the Third Lien Documents (other than control agreements to which the
Priority Lien Agent or the Second Lien Collateral Trustee, as applicable, and
the Third Lien Collateral Trustee are parties) and each associated Security
Document (other than control agreements to which both the Priority Lien Agent
and the Second Lien Collateral Trustee are parties or, in the case of Third Lien
Security Documents, other than control agreements to which the Priority Lien
Agent or the Second Lien Collateral Trustee, as applicable, and the Third Lien
Collateral Trustee are parties) granting any security interest in the Collateral
will contain the appropriate legend set forth on Annex I.

Section 4.07 Second Lien Secured Parties and Third Lien Secured Parties Rights
as Unsecured Creditors; Judgment Lien Creditor. Both before and during an
Insolvency or Liquidation Proceeding, any of the Second Lien Secured Parties and
the Third Lien Secured Parties may take any actions and exercise any and all
rights that would be available to a holder of unsecured claims; provided,
however, that the Second Lien Secured Parties and the Third Lien Secured Parties
may not take any of the actions prohibited by Section 3.02, or Section 3.05(a)
or Section 4.02 or any other provision in this Agreement; provided, further,
that in the event that any of the Second Lien Secured Parties or Third Lien
Secured Parties becomes a judgment lien creditor in respect of any Collateral as
a result of its enforcement of its rights as an unsecured creditor with respect
to the Second Lien Obligations or the Third Lien Obligations, as applicable,
such judgment lien shall be subject to the terms of this Agreement for all
purposes (including in relation to the Priority Lien Obligations and the Second
Lien Obligations, as applicable) as the Second Liens and Third Liens, as
applicable, are subject to this Agreement.

Section 4.08 Postponement of Subrogation. (a) Each of the Second Lien Collateral
Trustee, for itself and on behalf of each other Second Lien Secured Party, and
the Third Lien Collateral Trustee, for itself and on behalf of each other Third
Lien Secured Party, hereby agrees that no payment or distribution to any
Priority Lien Secured Party pursuant to the provisions of this Agreement shall
entitle any Second Lien Secured Party or Third Lien Secured Party to exercise
any rights of subrogation in respect thereof until, in the case of the Second
Lien Secured Parties, the Discharge of Priority Lien Obligations, and in the
case of the Third Lien Secured Parties, the Complete Discharge of Priority Lien
Obligations and the Discharge of Second Lien Obligations shall have occurred.
Following the Discharge of Priority Lien Obligations, but subject to the
reinstatement as provided in Section 4.03, each Priority Lien Secured Party will
execute such documents, agreements, and instruments as any Second Lien

 

43



--------------------------------------------------------------------------------

Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the Priority Lien Obligations that are not
Excess Priority Lien Obligations resulting from payments or distributions to
such Priority Lien Secured Party by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Priority Lien Secured Party are paid by such Person
upon request for payment thereof.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that no
payment or distribution to any Second Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Third Lien Secured Party to
exercise any rights of subrogation in respect thereof. Following the Discharge
of Second Lien Obligations, but subject to the reinstatement as provided in
Section 4.03, each Second Lien Secured Party will execute such documents,
agreements, and instruments as any Third Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Second Lien Obligations resulting from payments or distributions
to such Second Lien Secured Party by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Second Lien Secured Party are paid by such Person
upon request for payment thereof.

Section 4.09 Acknowledgment by the Secured Debt Representatives. Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties, the Second Lien Collateral Trustee, for itself and on behalf of the
other Second Lien Secured Parties, and the Third Lien Collateral Trustee, for
itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges that this Agreement is a material inducement to enter into a
business relationship, that each has relied on this Agreement to enter into the
Priority Credit Agreement, the Term Loan Credit Agreement and the Third Lien
Documents, as applicable, and all documentation related thereto, and that each
will continue to rely on this Agreement in their related future dealings.

ARTICLE V

GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS

Section 5.01 General. (a) Prior to the Complete Discharge of Priority Lien
Obligations, the Priority Lien Agent agrees that if it shall at any time hold a
Priority Lien on any Collateral that can be perfected by the possession or
control of such Collateral or of any Account in which such Collateral is held,
and if such Collateral or any such Account is in fact in the possession or under
the control of the Priority Lien Agent, the Priority Lien Agent will serve as
gratuitous bailee for (i) the Second Lien Collateral Trustee for the sole
purpose of perfecting the Second Lien of the Second Lien Collateral Trustee on
such Collateral and (ii) the Third Lien Collateral Trustee for the sole purpose
of perfecting the Third Lien of the Third Lien Collateral Trustee on such
Collateral. It is agreed that the obligations of the Priority Lien Agent and the
rights of the Second Lien Collateral Trustee, the other Second Lien Secured
Parties, the Third Lien Collateral Trustee and the other Third Lien Secured
Parties in connection with any such bailment arrangement will be in all respects
subject to the provisions of Article II. Notwithstanding anything to the
contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien or Third Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Second Lien Secured Parties to obtain a perfected Second Lien and the Third
Lien Secured Parties to obtain a perfected Third Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral or any such Account by the Priority Lien Agent. The Priority
Lien Agent acting pursuant to this Section 5.01 shall not have by reason of the
Priority Lien Security Documents, the Second Lien Security Documents, the Third
Lien Security

 

44



--------------------------------------------------------------------------------

Documents, this Agreement or any other document or theory, a fiduciary
relationship in respect of any Priority Lien Secured Party, the Second Lien
Collateral Trustee, any Second Lien Secured Party, the Third Lien Collateral
Trustee or any Third Lien Secured Party. Subject to Section 4.03 and
Section 5.01(a), from and after the Discharge of Priority Lien Obligations, the
Priority Lien Agent shall take all such actions in its power as shall reasonably
be requested by the Second Lien Collateral Trustee (at the sole cost and expense
of the Grantors) to transfer possession or control of such Collateral or any
such Account (in each case to the extent the Second Lien Collateral Trustee has
a Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Second Lien Collateral Trustee for the
benefit of all Second Lien Secured Parties. Subject to Section 4.03 and
Section 5.01(a), from time to time and after the Discharge of Priority Lien
Obligations, the Second Lien Collateral Trustee shall take all such actions in
its power as shall reasonably be requested by (i) if prior to Complete Discharge
of Priority Lien Obligations, the Priority Lien Agent, and (ii) if after
Discharge of Second Lien Obligations and the Complete Discharge of Priority Lien
Obligations, the Third Lien Collateral Trustee (at the sole cost and expense of
the Grantors) to transfer possession or control of such Collateral or any such
Account (in each case to the extent the Second Lien Collateral Trustee has a
Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Priority Lien Agent for the benefit of all
Priority Lien Secured Parties or to the Third Lien Collateral Trustee for the
benefit of all Third Lien Secured Parties, as applicable.

(b) Following the Discharge of Priority Lien Obligations but prior to the
Complete Discharge of Priority Lien Obligations and prior to the Discharge of
Second Lien Obligations, the Second Lien Collateral Trustee agrees that if it
shall at any time hold a Second Lien on any Collateral that can be perfected by
the possession or control of such Collateral or of any Account in which such
Collateral is held, and if such Collateral or any such Account is in fact in the
possession or under the control of the Second Lien Collateral Trustee, the
Second Lien Collateral Trustee will serve as gratuitous bailee for the Priority
Lien Agent and the Third Lien Collateral Trustee for the sole purpose of
perfecting the Priority Lien of the Priority Lien Agent on such Collateral and
the Third Lien of the Third Lien Collateral Trustee on such Collateral. It is
agreed that the obligations of the Second Lien Collateral Trustee and the rights
of the Priority Lien Agent and the other Priority Secured Parties and Third Lien
Collateral Trustee and the other Third Lien Secured Parties in connection with
any such bailment arrangement will be in all respects subject to the provisions
of Article II. Notwithstanding anything to the contrary herein, the Second Lien
Collateral Trustee will be deemed to make no representation as to the adequacy
of the steps taken by it to perfect the Priority Lien or the Third Lien on any
such Collateral and shall have no responsibility, duty, obligation or liability
to the Priority Lien Agent, any other Priority Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party or any other Person for
such perfection or failure to perfect, it being understood that the sole purpose
of this Article is to enable the Priority Lien Agent and the Third Lien Secured
Parties to obtain a perfected Priority Lien or Third Lien in such Collateral, as
applicable to the extent, if any, that such perfection results from the
possession or control of such Collateral or any such Account by the Second Lien
Collateral Trustee. The Second Lien Collateral Trustee acting pursuant to this
Section 5.01 shall not have by reason of the Priority Lien Documents, the Second
Lien Security Documents, the Third Lien Security Documents, this Agreement or
any other document or theory, a fiduciary relationship in respect of any
Priority Secured Party, any Second Lien Secured Party, the Third Lien Collateral
Trustee or any Third Lien Secured Party. Subject to Section 4.03, from and after
the Discharge of Second Lien Obligations, the Second Lien Collateral Trustee
shall take all such actions in its power as shall reasonably be requested by the
Third Lien Collateral Trustee (at the sole cost and expense of the Grantors) to
transfer possession or control of such Collateral or any such Account (in each
case to the extent the Priority Lien Agent or Third Lien Collateral Trustee has
a Lien on such Collateral or Account after giving effect to any prior or
concurrent releases of Liens) to the Priority Lien Agent for the benefit of all
Priority Secured Parties or the Third Lien Collateral Trustee for the benefit of
all Third Lien Secured Parties.

 

45



--------------------------------------------------------------------------------

Section 5.02 Deposit Accounts. (a) Prior to the Complete Discharge of Priority
Lien Obligations, to the extent that any Account is under the control of the
Priority Lien Agent at any time, the Priority Lien Agent will act as gratuitous
bailee for (i) the Second Lien Collateral Trustee for the purpose of perfecting
the Liens of the Second Lien Secured Parties and (ii) the Third Lien Collateral
Trustee for the purpose of perfecting the Liens of the Third Lien Secured
Parties in such Accounts and the cash and other assets therein as provided in
Section 3.01 (but will have no duty, responsibility or obligation to the Second
Lien Secured Parties or the Third Lien Secured Parties (including, without
limitation, any duty, responsibility or obligation as to the maintenance of such
control, the effect of such arrangement or the establishment of such perfection)
except as set forth in the last sentence of this Section 5.02(a)). Unless the
Second Liens on such Collateral shall have been or concurrently are released,
after the occurrence of Discharge of Priority Lien Obligations, the Priority
Lien Agent shall, at the request of the Second Lien Collateral Trustee,
cooperate with the Grantors and the Second Lien Collateral Trustee (at the
expense of the Grantors) in permitting control of any other Accounts to be
transferred to the Second Lien Collateral Trustee (or for other arrangements
with respect to each such Accounts satisfactory to the Second Lien Collateral
Trustee to be made).

(b) Following the Discharge of Priority Lien Obligations but prior to the
Complete Discharge of Priority Lien Obligations and prior to the Discharge of
Second Lien Obligations, to the extent that any Account is under the control of
the Second Lien Collateral Trustee at any time, the Second Lien Collateral
Trustee will act as gratuitous bailee for the Priority Lien Agent and the Third
Lien Collateral Trustee for the purpose of perfecting the Liens of the Priority
Lien Secured Parties and the Third Lien Secured Parties in such Accounts and the
cash and other assets therein as provided in Section 3.01 (but will have no
duty, responsibility or obligation to the Priority Lien Secured Parties and the
Third Lien Secured Parties (including, without limitation, any duty,
responsibility or obligation as to the maintenance of such control, the effect
of such arrangement or the establishment of such perfection) except as set forth
in the last sentence of this Section 5.02(b)). Unless the Priority Liens and the
Third Liens on such Collateral shall have been or concurrently are released,
after the occurrence of Discharge of Second Lien Obligations, the Second Lien
Collateral Trustee shall, at the request of (i) if prior to the Complete
Discharge of Priority Lien Obligations, the Priority Lien Agent and (ii) if
following Complete Discharge of Priority Lien Obligations, the Third Lien
Collateral Trustee, cooperate with the Grantors and the Priority Lien Agent or
the Third Lien Collateral Trustee (at the expense of the Grantors) in permitting
control of any other Accounts to be transferred to the Priority Lien Agent or
the Third Lien Collateral Trustee, as applicable, (or for other arrangements
with respect to each such Accounts satisfactory to the Priority Lien Agent or
the Third Lien Collateral Trustee, as applicable to be made).

ARTICLE VI

APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS

Section 6.01 Application of Proceeds. (a) Prior to the Discharge of Priority
Obligations, and regardless of whether an Insolvency or Liquidation Proceeding
has been commenced, Collateral or Proceeds received in connection with the
enforcement or exercise of any rights or remedies with respect to any portion of
the Collateral will be applied:

(i) first, to the payment in full in cash of all Priority Lien Obligations that
are not Excess Priority Lien Obligations,

(ii) second, to the payment in full in cash of all Second Lien Obligations,

(iii) third, to the payment in full in cash of all Excess Priority Lien
Obligations,

 

46



--------------------------------------------------------------------------------

(iv) fourth, to the payment in full in cash of all Third Lien Obligations, and

(v) fifth, to W&T or as otherwise required by applicable law.

(b) Following the Discharge of Priority Obligations but prior to the Discharge
of Second Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or Proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:

(i) first, to the payment in full of all Second Lien Obligations,

(ii) second, to the payment in full of all Third Lien Obligations, and

(iii) third, to W&T or as otherwise required by applicable law.

Section 6.02 Determination of Amounts. Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations (or the existence of any commitment to extend
credit that would constitute Priority Lien Obligations), Second Lien Obligations
or Third Lien Obligations, or the existence of any Lien securing any such
obligations, or the Collateral subject to any such Lien, it may request that
such information be furnished to it in writing by the other Secured Debt
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of W&T.
Each Secured Debt Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to W&T or any of their
subsidiaries, any Secured Party or any other Person as a result of such
determination.

ARTICLE VII

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;

CONSENT OF GRANTORS; ETC.

Section 7.01 No Reliance; Information. The Priority Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties shall have no
duty to disclose to any Third Lien Secured Party, Second Lien Secured Party or
to any Priority Lien Secured Party, as the case may be, any information relating
to W&T or any of the other Grantors, or any other circumstance bearing upon the
risk of non-payment of any of the Priority Lien Obligations, the Second Lien
Obligations or the Third Lien Obligations, as the case may be, that is known or
becomes known to any of them or any of their Affiliates. In the event any
Priority Lien Secured Party, any Second Lien Secured Party or any Third Lien
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to, any Third Lien Secured Party, any
Second Lien Secured Party or any Priority Lien Secured Party, as the case may
be, it shall be under no obligation (a) to make, and shall not make or be deemed
to have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of the
information so provided, (b) to provide any additional information or to provide
any such information on any subsequent occasion or (c) to undertake any
investigation.

 

47



--------------------------------------------------------------------------------

Section 7.02 No Warranties or Liability.

(a) The Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, (i) neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Second
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon and (ii) neither the Third Lien Collateral Trustee nor any
other Third Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Third Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.

(b) The Second Lien Collateral Trustee, for itself and on behalf of the other
Second Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(c) The Third Lien Collateral Trustee, for itself and on behalf of the other
Third Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Second Lien
Collateral Trustee nor any other Second Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Second Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

(d) (i) The Priority Lien Agent and the other Priority Lien Secured Parties
shall have no express or implied duty to the Second Lien Collateral Trustee, any
other Second Lien Secured Party, the Third Lien Collateral Trustee or any other
Third Lien Secured Party, (ii) the Second Lien Collateral Trustee and the other
Second Lien Secured Parties shall have no express or implied duty to the
Priority Lien Agent, any other Priority Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, and (iii) the Third
Lien Collateral Trustee shall have no express or implied duty to the Priority
Lien Agent, any other Priority Lien Secured Party, the Second Lien Collateral
Trustee or any other Second Lien Secured Party, in each case to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any Priority Lien
Document, any Second Lien Document and any Third Lien Document (other than, in
each case, this Agreement), regardless of any knowledge thereof which they may
have or be charged with.

(e) Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby waives any
claim that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or such
Priority Lien Secured Party takes or omits to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale,

 

48



--------------------------------------------------------------------------------

release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or only part of the
Priority Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Priority Lien Documents or the
valuation, use, protection or release of any security for such Priority Lien
Obligations. The Third Lien Collateral Trustee, for itself and on behalf each
other Third Lien Secured Party, hereby waives any claim that may be had against
the Second Lien Collateral Trustee or any other Second Lien Secured Party
arising out of any actions which the Second Lien Collateral Trustee or such
Second Lien Secured Party takes or omits to take following the Discharge of
Priority Lien Obligations but prior to the Discharge of Second Lien Obligations
(including actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any Collateral, and
actions with respect to the collection of any claim for all or only part of the
Second Lien Obligations from any account debtor, guarantor or any other party)
in accordance with this Agreement and the Second Lien Documents or the
valuation, use, protection or release of any security for such Second Lien
Obligations.

Section 7.03 Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Priority Lien Agent and the other Priority Lien Secured Parties, the Second Lien
Collateral Trustee and the other Second Lien Secured Parties, and the Third Lien
Collateral Trustee and the other Third Lien Secured Parties shall remain in full
force and effect irrespective of:

(a) any lack of validity or enforceability of any Secured Debt Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including the Replacing of), all or any portion of the Priority Lien
Obligations, it being specifically acknowledged that a portion of the Priority
Lien Obligations consists or may consist of Indebtedness that is revolving in
nature, and the amount thereof that may be outstanding at any time or from time
to time may be increased or reduced and subsequently reborrowed;

(c) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Secured Debt Document;

(d) the securing of any Priority Lien Obligations, Second Lien Obligations or
Third Lien Obligations with any additional collateral or guarantees, or any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral or any release of any guarantee
securing any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations;

(e) the commencement of any Insolvency or Liquidation Proceeding in respect of
W&T or any other Grantor; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, W&T or any other Grantor in respect of the Priority Lien
Obligations, the Second Lien Obligations or the Third Lien Obligations.

Section 7.04 Grantors Consent and Agreement. (a) Each Grantor hereby consents to
the provisions of this Agreement and the intercreditor arrangements provided for
herein and agrees that the obligations of the Grantors under the Secured Debt
Documents will in no way be diminished or otherwise affected by such provisions
or arrangements (except as expressly provided herein).

(b) W&T agrees to deliver to the Second Lien Collateral Trustee a copy of any
Officers’ Certificate delivered by W&T as provided in (i) the proviso of the
definition of Priority Lien Cap or (ii) the definition of Priority Lien Debt,
provided, however, that failure to deliver a copy thereof to the Second Lien
Collateral Trustee shall not impair the effectiveness of any such Officers’
Certificate under this Agreement.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

Section 8.01 Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

(a) Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

(b) This Agreement has been duly executed and delivered by such party.

(c) The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority of which the failure to obtain
could reasonably be expected to have a Material Adverse Effect (as defined in
the Priority Credit Agreement), (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party which could reasonably be
expected to have a Material Adverse Effect and (iii) will not violate the
charter, by-laws or other organizational documents of such party.

Section 8.02 Representations and Warranties of Each Representative. Each of the
Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee represents and warrants to the other parties hereto that it
is authorized under the Priority Credit Agreement, the Second Lien Collateral
Trust Agreement and the Third Lien Collateral Trust Agreement, as the case may
be, to enter into this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Original Priority Lien Agent, to it at:

 

Toronto Dominion (Texas) LLC 31 West 52nd Street, 20th Floor New York, New York
10019 Tel: (212) 827-7600 Fax: (212) 827-7227 Attn: Rose Warren (with a copy to:
909 Fannin, Suite 1950 Houston, Texas 77010 Tel: (713) 653-8211 Fax: (713)
652-2647 Attn: Martin Snyder)

 

50



--------------------------------------------------------------------------------

(b) if to the Original Second Lien Collateral Trustee, to it at:

 

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, Maryland 21231

Facsimile: (212) 404-9645 Attention: Documentation Team

(c) if to any other Secured Debt Representative, to such address as specified in
the Priority Confirmation Joinder.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a business day) and on the next business day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five business days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among W&T, the Priority Lien Agent, the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee from time
to time, notices and other communications may also be delivered by e-mail to the
e-mail address of a representative of the applicable person provided from time
to time by such person.

Section 9.02 Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 9.02, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Secured Debt Representative; provided, however, that this
Agreement may be amended from time to time as provided in Section 4.04. Any
amendment of this Agreement that is proposed to be effected without the consent
of a Secured Debt Representative as permitted by the proviso to the preceding
sentence shall be submitted to such Secured Debt Representative for its review
at least 5 business days prior to the proposed effectiveness of such amendment.

Section 9.03 Actions Upon Breach; Specific Performance. (a) (i) Prior to the
Complete Discharge of Priority Lien Obligations, if any Second Lien Secured
Party or Third Lien Secured Party, contrary to this Agreement, commences or
participates in any action or proceeding against any Grantor or

 

51



--------------------------------------------------------------------------------

the Collateral, such Grantor, with the prior written consent of the Priority
Lien Agent, may interpose as a defense or dilatory plea the making of this
Agreement, and any Priority Lien Secured Party may intervene and interpose such
defense or plea in its or their name or in the name of such Grantor and
(ii) following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, if any Third Lien Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
any Grantor or the Collateral, such Grantor, with the prior written consent of
the Second Lien Collateral Trustee, may interpose as a defense or dilatory plea
the making of this Agreement, and any Second Lien Secured Party may intervene
and interpose such defense or plea in its or their name or in the name of such
Grantor.

(b) (i) Prior to the Complete Discharge of Priority Lien Obligations, should any
Second Lien Secured Party or Third Lien Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including any attempt to realize upon or enforce any
remedy with respect to this Agreement), or take any other action in violation of
this Agreement or fail to take any action required by this Agreement, the
Priority Lien Agent or any other Priority Lien Secured Party (in its own name or
in the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Priority Lien Agent, (A) may obtain relief against such
Second Lien Secured Party or Third Lien Secured Party, as applicable, by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each of the Second Lien Collateral Trustee on
behalf of each Second Lien Secured Party and the Third Lien Collateral Trustee
on behalf of each Third Lien Secured Party that (I) the Priority Lien Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (II) each Second Lien Secured Party and Third Lien
Secured Party waives any defense that the Grantors and/or the Priority Lien
Secured Parties cannot demonstrate damage and/or be made whole by the awarding
of damages, and (B) shall be entitled to damages, as well as reimbursement for
all reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement and (ii) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, should any Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Second Lien
Collateral Trustee or any other Second Lien Secured Party (in its own name or in
the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Second Lien Collateral Trustee, (A) may obtain relief
against such Third Lien Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Third
Lien Collateral Trustee on behalf of each Third Lien Secured Party that (I) the
Second Lien Secured Parties damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (II) each Third Lien Secured
Party waives any defense that the Grantors and/or the Second Lien Secured
Parties cannot demonstrate damage and/or be made whole by the awarding of
damages, and (B) shall be entitled to damages, as well as reimbursement for all
reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement.

Section 9.04 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

Section 9.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

52



--------------------------------------------------------------------------------

Section 9.06 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

53



--------------------------------------------------------------------------------

Section 9.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 9.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Secured Debt
Documents, the provisions of this Agreement shall control; provided, however,
that if any of the provisions of the Second Lien Security Documents or Third
Lien Security Documents limit, qualify or conflict with the duties imposed by
the provisions of the TIA, in each case, the TIA shall control.

Section 9.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the distinct
and separate relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties. None of W&T, any other
Grantor or any other creditor thereof shall have any rights or obligations
hereunder, except as expressly provided in this Agreement (provided that nothing
in this Agreement (other than Sections 4.01, 4.02, 4.04, or 4.05) is intended to
or will amend, waive or otherwise modify the provisions of the Priority Credit
Agreement, the Term Loan Credit Agreement or the Third Lien Documents, as
applicable), and except as expressly provided in this Agreement neither W&T nor
any other Grantor may rely on the terms hereof (other than Sections 4.01, 4.02,
4.04, or 4.05, Article VII and Article IX). Nothing in this Agreement is
intended to or shall impair the obligations of W&T or any other Grantor, which
are absolute and unconditional, to pay the Obligations under the Secured Debt
Documents as and when the same shall become due and payable in accordance with
their terms. Notwithstanding anything to the contrary herein or in any Secured
Debt Document, the Grantors shall not be required to act or refrain from acting
pursuant to this Agreement, any Priority Lien Document, any Second Lien Document
or any Third Lien Document with respect to any Collateral in any manner that
would cause a default under any Priority Lien Document.

Section 9.13 Certain Terms Concerning the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee. (a) The Second Lien Collateral Trustee is
executing and delivering this Agreement solely in its capacity as such and
pursuant to direction set forth in the Second Lien Collateral Trust Agreement;
and in so doing, the Second Lien Collateral Trustee shall not be responsible for
the terms or sufficiency of this Agreement for any purpose. The Second Lien
Collateral Trustee shall have no duties or obligations under or pursuant to this
Agreement other than such duties and obligations as may be expressly set forth
in this Agreement as duties and obligations on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to the Agreement, the Second Lien Collateral Trustee
shall have and be protected by all of the rights, immunities, indemnities and
other protections granted to it under the Term Loan Credit Agreement and the
other Second Lien Documents (including without limitation Article 5 and
Section 7.8 of the Second Lien Collateral Trust Agreement).

(b) The Third Lien Collateral Trustee is executing and delivering this Agreement
solely in its capacity as such and pursuant to direction set forth in the Third
Lien Collateral Trust Agreement; and in so doing, the Third Lien Collateral
Trustee shall not be responsible for the terms or sufficiency of this Agreement
for any purpose. The Third Lien Collateral Trustee shall have no duties or
obligations under or pursuant to this Agreement other than such duties and
obligations as may be expressly set forth in this Agreement as duties and
obligations on its part to be performed or observed. In entering into this
Agreement, or in taking (or forbearing from) any action under or pursuant to the
Agreement, the Third Lien Collateral Trustee shall have and be protected by all
of the rights, immunities, indemnities and other protections granted to it under
any Third Lien Document.

 

54



--------------------------------------------------------------------------------

Section 9.14 Certain Terms Concerning the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee. None of the Priority
Lien Agent, the Second Lien Collateral Trustee or the Third Lien Collateral
Trustee shall have any liability or responsibility for the actions or omissions
of any other Secured Party, or for any other Secured Party’s compliance with (or
failure to comply with) the terms of this Agreement. None of the Priority Lien
Agent, the Second Lien Collateral Trustee or the Third Lien Collateral Trustee
shall have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or W&T) any amounts in violation of the terms
of this Agreement, so long as the Priority Lien Agent, the Second Lien
Collateral Trustee or the Third Lien Collateral Trustee, as the case may be, is
acting in good faith. Each party hereto hereby acknowledges and agrees that each
of the Priority Lien Agent, the Second Lien Collateral Trustee and the Third
Lien Collateral Trustee is entering into this Agreement solely in its capacity
under the Priority Lien Documents, the Second Lien Documents and the Third Lien
Documents, respectively, and not in its individual capacity. (a) The Priority
Lien Agent shall not be deemed to owe any fiduciary duty to (i) the Second Lien
Collateral Trustee or any other Second Lien Representative or any other Second
Lien Secured Party or (ii) the Third Lien Collateral Trustee or any other Third
Lien Representative or any other Third Lien Secured Party; (b) the Second Lien
Collateral Trustee shall not be deemed to owe any fiduciary duty to (i) the
Priority Lien Agent or any other Priority Lien Secured Party or (ii) the Third
Lien Collateral Trustee or any other Third Lien Representative or any other
Third Lien Secured Party; and (c) the Third Lien Collateral Trustee shall not be
deemed to owe any fiduciary duty to (i) the Priority Lien Agent or any other
Priority Lien Secured Party or (ii) the Second Lien Collateral Trustee or any
other Second Lien Representative or any other Second Lien Secured Party.

Section 9.15 Authorization of Secured Agents. By accepting the benefits of this
Agreement and the other Priority Lien Security Documents, each Priority Lien
Secured Party authorizes the Priority Lien Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith. By accepting the benefits of this Agreement and the other Second Lien
Security Documents, each Second Lien Secured Party authorizes the Second Lien
Collateral Trustee to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith. By accepting the benefits
of this Agreement and the other Third Lien Security Documents, each Third Lien
Secured Party authorizes the Third Lien Collateral Trustee to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith.

Section 9.16 Further Assurances. Each of the Priority Lien Agent, for itself and
on behalf of the other Priority Lien Secured Party, the Second Lien Collateral
Trustee, for itself and on behalf of the other Second Lien Secured Parties, the
Third Lien Collateral Trustee, for itself and on behalf of the other Third Lien
Secured Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the Priority Lien
Agent, the Second Lien Collateral Trustee or the Third Lien Collateral Trustee
may reasonably request, to effectuate the terms of this Agreement, including the
relative Lien priorities provided for herein.

Section 9.17 Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. None of the Secured Parties nor any of
their respective directors, officers, agents or employees shall be responsible
to any other Secured Party or to any other Person for any Grantor’s solvency,
financial condition or ability to repay the Priority Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, or for statements of any
Grantor, oral or written, or for the validity, sufficiency or enforceability of
the Priority Lien Documents, the Second Lien Documents or the Third Lien
Documents, or any security interests granted by any Grantor to any Secured Party
in connection therewith. Each Secured Party has entered into its respective
financing agreements with the Grantors based upon its own independent
investigation,

 

55



--------------------------------------------------------------------------------

and none of the Priority Lien Agent, the Second Lien Collateral Trustee or the
Third Lien Collateral Trustee makes any warranty or representation to the other
Secured Debt Representatives or the Secured Parties for which it acts as agent
nor does it rely upon any representation of the other agents or the Secured
Parties for which it acts as agent with respect to matters identified or
referred to in this Agreement.

Section 9.18 Third Lien Provisions. Notwithstanding any of the foregoing
provisions, until such time as the Third Lien Collateral Trustee has, pursuant
to the terms hereof (including but not limited Section 4.04(c)), entered into,
and, for itself and on behalf of the Third Lien Secured Parties, agreed to be
bound by the terms of, this Agreement and executed a Priority Joinder
Confirmation, the provisions of this Agreement relating to the Third Lien
Obligations (including, but not limited to, the definitions of “Additional Third
Lien Debt Facility”, “Additional Third Lien Documents”, “Additional Third Lien
Obligations”, “Additional Third Lien Secured Parties”, “Additional Third Lien
Security Documents”, “Initial Third Lien Debt Facility”, Initial Third Lien
Documents”, “Initial Third Lien Obligations”, Initial Third Lien Secured
Parties”, “Initial Third Lien Security Documents”, “Series of Third Lien Debt”,
“Third Lien”, “Third Lien Collateral”, “Third Lien Collateral Trust Agreement”,
“Third Lien Collateral Trustee”, “Third Lien Debt”, “Third Lien Documents”,
“Third Lien First Standstill Period”, “Third Lien Obligations”, “Third Lien
Representative”, “Third Lien Second Standstill Period”, “Third Lien Secured
Parties”, “Third Lien Security Documents” and “Third Lien Substitute Facility”
and provisions regarding priority, enforcement actions, Standstill Periods,
release of Liens, Insolvency or Liquidation Proceedings, reinstatement,
amendments to Third Lien Documents and application of proceeds) shall not be
operative.

[SIGNATURES BEGIN NEXT PAGE]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TORONTO DOMINION (TEXAS), LLC, as Priority Lien Agent By:

/s/ Wallace Wong

Name: Wallace Wong Title: Authorized Signatory

 

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Second Lien Collateral Trustee By:

/s/ Henrik Z. Sandstrom

Name: Henrik Z. Sandstrom Title: Authorized Signatory

 

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN: W&T OFFSHORE, INC.
By:

/s/ John D. Gibbons

Name: John D. Gibbons Title: Senior Vice President and Chief Financial Officer
GUARANTORS: W&T ENERGY VI, LLC By: W&T Offshore, Inc. Sole Member By:

/s/ John D. Gibbons

Name: John D. Gibbons Title: Senior Vice President and Chief Financial Officer
W&T ENERGY VII, LLC By: W&T Offshore, Inc. Sole Member By:

/s/ John D. Gibbons

Name: John D. Gibbons Title: Senior Vice President and Chief Financial Officer

 

Signature Page

Intercreditor Agreement



--------------------------------------------------------------------------------

ANNEX I

Provision for the Term Loan Credit Agreement, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents

Reference is made to the Intercreditor Agreement, dated as of May 11, 2015,
between TORONTO DOMINION (TEXAS), LLC, as Priority Lien Agent (as defined
therein), and Morgan Stanley Senior Funding, Inc., as Second Lien Collateral
Trustee (as defined therein) (the “Intercreditor Agreement”). Each holder of
[any Additional Second Lien Obligations][Initial Third Lien
Obligations][Additional Third Lien Obligations], by its acceptance of such
[Additional Second Lien Obligations][Initial Third Lien Obligations][Additional
Third Lien Obligations] i) consents to the subordination of Liens provided for
in the Intercreditor Agreement, ii) agrees that it will be bound by, and will
take no actions contrary to, the provisions of the Intercreditor Agreement and
iii) authorizes and instructs the [Second/Third] Lien Collateral Trustee on
behalf of each [Second/Third] Lien Secured Party (as defined therein) to enter
into the Intercreditor Agreement as [Second/Third] Lien Collateral Trustee on
behalf of such [Second/Third] Lien Secured Parties. The foregoing provisions are
intended as an inducement to the lenders under the Priority Credit Agreement to
extend credit to W&T and such lenders are intended third party beneficiaries of
such provisions and the provisions of the Intercreditor Agreement.

Provision for all Priority Lien Security Documents, Term Loan Second Lien
Security Documents, any Additional Second Lien Security Documents, the Initial
Third Lien Security Documents and the Additional Third Lien Security Documents
that Grant a Security Interest in Collateral

Reference is made to the Intercreditor Agreement, dated as of May 11, 2015,
between TORONTO DOMINION (TEXAS), LLC, as Priority Lien Agent (as defined
therein), and Morgan Stanley Senior Funding, Inc., as Second Lien Collateral
Trustee (as defined therein) (the “Intercreditor Agreement”). Each Person that
is secured hereunder, by accepting the benefits of the security provided hereby,
[(i) consents (or is deemed to consent), to the subordination of Liens provided
for in the Intercreditor Agreement,]1 [(i)][(ii)] agrees (or is deemed to agree)
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, [(ii)][(iii)] authorizes (or is deemed to
authorize) the [Priority Lien Agent] [Second Lien Collateral Trustee] [Third
Lien Collateral Trustee] on behalf of such Person to enter into, and perform
under, the Intercreditor Agreement and [(iii)][(iv)] acknowledges (or is deemed
to acknowledge) that a copy of the Intercreditor Agreement was delivered, or
made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

1  This bracketed language would not apply to the Priority Lien Security
Documents.

 

Annex I - 1



--------------------------------------------------------------------------------

EXHIBIT A

to Intercreditor Agreement

[FORM OF]

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of May 11, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between TORONTO DOMINION
(TEXAS), LLC, as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and Morgan Stanley Senior Funding, Inc., as Second Lien
Collateral Trustee for the Second Lien Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)][(c)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and
obligations of being [Additional [Second/Third] Lien Obligations][Initial third
Lien Obligations] under the Intercreditor Agreement.

1. Joinder. The undersigned, [                    ], a [                    ],
(the “New Representative”) as [trustee] [collateral trustee] [administrative
agent] [collateral agent] under that certain [describe applicable indenture,
credit agreement or other document governing the Additional Second or
[Initial/Additional] Third Lien Obligations] hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the [Priority Lien Secured Parties
under a Priority Substitute Credit Facility] [Term Loan Second Lien Secured
Parties under the Second Lien Substitute Facility] [Additional Second Lien
Secured Parties under the Additional Second Lien Debt Facility] [Initial Third
Lien Secured Parties under the Initial Third Lien Debt Facility] [Additional
Third Lien Secured Parties under the Additional Third Lien Debt Facility] as [a
Priority Lien Agent under a Priority Substitute Credit Facility] [a Second Lien
Collateral Trustee under a Second Lien Substitute Facility] [a Third Lien
Collateral Trustee under a Third Lien Substitute Facility] [Secured Debt
Representative] [Second Lien Representative] [Third Lien Representative] under
the Intercreditor Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Intercreditor Agreement as fully as
if the undersigned had executed and delivered the Intercreditor Agreement as of
the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

[Address];

2. Priority Confirmation.

[Option A: to be used if additional debt constitutes Priority Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Priority Lien
Obligations under the Intercreditor Agreement, that the New Representative is
bound by the provisions of the Intercreditor Agreement, including the provisions
relating to the ranking of Priority Liens. [or]

[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the

 

Exhibit A - 1



--------------------------------------------------------------------------------

Series of Second Lien Debt [that constitutes Second Lien Substitute Facility]
for which the undersigned is acting as [Second Lien Representative][Second Lien
Collateral Trustee] hereby agrees, for the benefit of all Secured Parties and
each future Secured Debt Representative, and as a condition to being treated as
Secured Debt under the Intercreditor Agreement, that:

(a) all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by W&T or any other Grantor to secure any
Obligations in respect of such Series of Second Lien Debt, whether or not upon
property otherwise constituting Collateral for such Series of Second Lien Debt,
and that all such Second Liens will be enforceable by the Second Lien Collateral
Trustee with respect to such Series of Second Lien Debt for the benefit of all
Second Lien Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and

(c) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] appoints the Second Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Trustee of, and directs the Second Lien Collateral Trustee to
perform, its obligations under the Intercreditor Agreement and the Second Lien
Collateral Trust Agreement, together with all such powers as are reasonably
incidental thereto. [or]

[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes Third
Lien Substitute Facility] for which the undersigned is acting as [Third Lien
Representative][Third Lien Collateral Trustee] hereby agrees, for the benefit of
all Secured Parties and each future Secured Debt Representative, and as a
condition to being treated as Secured Debt under the Intercreditor Agreement,
that:

(a) all Third Lien Obligations will be and are secured equally and ratably by
all Third Liens at any time granted by W&T or any other Grantor to secure any
Obligations in respect of such Series of Third Lien Debt, whether or not upon
property otherwise constituting Collateral for such Series of Third Lien Debt,
and that all such Third Liens will be enforceable by the Third Lien Collateral
Trustee with respect to such Series of Third Lien Debt for the benefit of all
Third Lien Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] [Third Lien Collateral Trustee] are bound by the provisions of
the Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens, Second Liens and Third Liens and the order of application of
proceeds from enforcement of Priority Liens, Second Liens and Third Liens; and

[(c) the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] appoints the Third Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Third Lien
Collateral Trustee of, and directs the Third Lien Collateral Trustee to perform,
its obligations under the Intercreditor Agreement and the Third Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.]2

 

2  Necessary only in the case of an incurrence of Additional Third Lien
Obligations.

 

Exhibit A - 2



--------------------------------------------------------------------------------

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. W&T agree to reimburse each Secured Debt Representative for its
reasonable out of pocket expenses in connection with this Priority Confirmation
Joinder, including the reasonable fees, other charges and disbursements of
counsel.

 

Exhibit A - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[            , 20        ].

 

[insert name of New Representative] By:

 

Name:

 

Title:

 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:

 

 

as Priority Lien Agent By:

 

Name:

 

Title:

 

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Trustee for
the New Representative and the holders of the Obligations represented thereby]:

 

 

as Second Lien Collateral Trustee By:

 

Name:

 

Title:

 

[The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby]:

 

 

as Third Lien Collateral Trustee By:

 

Name:

 

Title:

 

 

Exhibit A - 4



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: W&T OFFSHORE, INC., as Borrower By:

 

Name:

 

Title:

 

 

Exhibit A - 5



--------------------------------------------------------------------------------

EXHIBIT B

to Intercreditor Agreement

SECURITY DOCUMENTS

PART A.

List of Priority Lien Security Documents

 

  1. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated February 2, 1998 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “1998 Mortgage”), from
W&T Offshore, Inc., as Mortgagor and Debtor (as defined in the 1998 Mortgage) to
the Trustee (as defined in the 1998 Mortgage) and the Priority Lien Agent, as
Administrative Agent, Mortgagee and Secured Party (as defined in the 1998
Mortgage).

 

  2. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated as of December 13, 2002 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Offshore I
Mortgage”) from Offshore Energy I LLC, as Mortgagor and Debtor (as defined in
the Offshore I Mortgage) to the Trustee (as defined in the Offshore I Mortgage)
and the Priority Lien Agent, as Administrative Agent, Mortgagee and Secured
Party (as defined in the Offshore I Mortgage).

 

  3. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated as of December 13, 2002 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Offshore II
Mortgage”) from Offshore Energy II LLC, as Mortgagor and Debtor (as defined in
the Offshore II Mortgage) to the Trustee (as defined in the Offshore II
Mortgage) and the Priority Lien Agent, as Administrative Agent, Mortgagee and
Secured Party (as defined in the Offshore II Mortgage).

 

  4. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated as of December 13, 2002 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Offshore III
Mortgage”) from Offshore Energy III LLC, as Mortgagor and Debtor (as defined in
the Offshore III Mortgage) to the Trustee (as defined in the Offshore III
Mortgage) and the Priority Lien Agent, as Administrative Agent, Mortgagee and
Secured Party (as defined in the Offshore III Mortgage).

 

  5. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated as of December 13, 2003 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Gulf
Mortgage”) from Gulf of Mexico Oil and Gas Properties LLC, as Mortgagor and
Debtor (as defined in the Gulf Mortgage) to the Trustee (as defined in the Gulf
Mortgage) and the Priority Lien Agent, as Administrative Agent, Mortgagee and
Secured Party (as defined in the Gulf Mortgage).

 

  6. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated effective as of August 24, 2006 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Offshore Shelf Mortgage”) from Offshore Shelf LLC, as Mortgagor and Debtor (as
defined in the Offshore Shelf Mortgage) to the Trustee (as defined in the
Offshore Shelf Mortgage) and the Priority Lien Agent, as Administrative Agent,
Mortgagee and Secured Party (as defined in the Offshore Shelf Mortgage).

 

Exhibit B - 1



--------------------------------------------------------------------------------

  7. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated as of April 30, 2010 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Energy VI
Mortgage”) from W&T Energy VI, LLC, as Mortgagor and Debtor (as defined in the
Energy VI Mortgage) to the Trustee (as defined in the Energy VI Mortgage) and
the Priority Lien Agent, as Administrative Agent, Mortgagee and Secured Party
(as defined in the Energy VI Mortgage).

 

  8. Deed of Trust, Mortgage Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated as of May 5, 2011 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Alabama Mortgage”)
from W&T Energy VI, LLC, as Mortgagor and Debtor (as defined in the Alabama
Mortgage) to the Trustee (as defined in the Alabama Mortgage) and the Priority
Lien Agent, as Administrative Agent, Mortgagee and Secured Party (as defined in
the Alabama Mortgage).

 

  9. Deed of Trust, Mortgage Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated as of May 5, 2011 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Louisiana Mortgage”)
from W&T Energy VI, LLC, as Mortgagor and Debtor (as defined in the Louisiana
Mortgage) to the Trustee (as defined in the Louisiana Mortgage) and the Priority
Lien Agent, as Administrative Agent, Mortgagee and Secured Party (as defined in
the Louisiana Mortgage).

 

  10. Deed of Trust, Mortgage Assignment, Security Agreement, Fixture Filing and
Financing Statement, dated as of June 21, 2011 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “2011
Mortgage”) from W&T Offshore, Inc, as Mortgagor and Debtor (as defined in the
2011 Mortgage) to the Trustee (as defined in the 2011 Mortgage) and the Priority
Lien Agent, as Administrative Agent, Mortgagee and Secured Party (as defined in
the 2011 Mortgage).

 

  11. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing
and Financing Statement, dated as of July 1, 2014 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Energy VI
Multistate Mortgage”) from W&T Energy VI, LLC, as Mortgagor and Debtor (as
defined in the Energy VI Multistate Mortgage) to the Trustee (as defined in the
Energy VI Multistate Mortgage) and the Priority Lien Agent, as Administrative
Agent, Mortgagee and Secured Party (as defined in the Energy VI Multistate
Mortgage).

 

  12. Guaranty, dated as of May 5, 2011 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Energy VII Guaranty”)
made by W & T Energy VII, LLC, in favor of the Administrative Agent, for its
benefit and the ratable benefit of each other Lender Party (as defined in the
Energy VII Guaranty).

 

  13. Amended and Restated Guaranty, dated as of May 5, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Energy VI Guaranty”) made by W & T Energy VI, LLC, in favor of the
Administrative Agent, for its benefit and the ratable benefit of each other
Lender Party (as defined in the Energy VI Guaranty).

 

  14. Fourth Amended and Restated Security Agreement, Pledge and Irrevocable
Proxy, dated as of May 5, 2011 (as amended, supplemented, amended and restated
or otherwise modified from time to time, the “Borrower Security Agreement”) made
by W&T Offshore, Inc., in favor of the Administrative Agent, for its benefit and
the ratable benefit of each other Lender Party (as defined in the Borrower
Security Agreement).

 

  15. Security Agreement, Pledge and Irrevocable Proxy, dated as of May 5, 2011
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Guarantor Security Agreement”) made by Energy VI, LLC and Energy
VII, LLC, in favor of the Administrative Agent, for its benefit and the ratable
benefit of each other Lender Party (as defined in the Guarantor Security
Agreement).

 

Exhibit B - 2



--------------------------------------------------------------------------------

PART B.

List of Term Loan Second Lien Security Documents

 

1. Security Agreement, Pledge and Irrevocable Proxy, dated as of May 11, 2015,
from W&T Offshore, Inc. (the “Borrower”) in favor of Morgan Stanley Senior
Funding, Inc., as Collateral Trustee for the Parity Lien Secured Parties (the
“Collateral Trustee”).

 

2. Security Agreement, Pledge and Irrevocable Proxy, dated as of May 11, 2015,
from W & T Energy VI, LLC and W & T Energy VII, LLC (each a “Guarantor”, and
together the “Guarantors”) in favor of the Collateral Trustee.

 

3. Collateral Trust Agreement, dated as of May 11, 2015, by and among the
Borrower, the Guarantors, Morgan Stanley Senior Funding, Inc., as Administrative
Agent under the Term Loan Credit Agreement (in such capacity the “Administrative
Agent”), and the Collateral Trustee.

 

4. Guaranty, dated as of May 11, 2015, from W & T Energy VI, LLC in favor of the
Administrative Agent and each of the other Lender Parties (as defined in the
Term Loan Credit Agreement).

 

5. Guaranty, dated as of May 11, 2015, from W & T Energy VII, LLC in favor of
the Administrative Agent and each of the other Lender Parties (as defined in the
Term Loan Credit Agreement).

PART C.

List of Initial Third Lien Security Documents

 

1. None as of the date hereof.

 

Exhibit B - 3